Exhibit 10

 

LEASE FOR:

 

BANK BUILDING AT

BRENTWOOD SHOPPES

224 NORTH POTTSTOWN PIKE,

EXTON, PENNSYLVANIA

 

LANDLORD:

 

100 BRENTWOOD ASSOCIATES, LP

 

TENANT:

 

THE BRYN MAWR TRUST COMPANY



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Paragraph

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

BASIC LEASE PROVISIONS

   1

1. Leased Premises

   4

2. Term

   5

3. Lease of Premises

   5

4. LANDLORD’S Work and TENANT’S Work

   6

5. TENANT Estoppel Certificate

   9

6. Rents

   9

7. Percentage Rent

   9

8. Additional Rent

   9

9. TENANT’S Business Taxes

   12

10. Place of Payment

   12

11. Utilities

   12

12. Use and Occupancy

   13

13. Trade Fixtures

   13

14. Repairs

   13

15. Alterations

   14

16. Maintenance - No Offensive Practices

   14

17. Control of Common Area

   15

18. Roof

   15

19. Insurance by TENANT – Indemnification

   15

20. Right of Access

   17

21. Indemnification and Hold Harmless

   18



--------------------------------------------------------------------------------

22. Total or Partial Destruction

   18

23. Eminent Domain

   19

24. Assignment and Subletting

   19

25. Custom and Usage

   20

26. Performance of TENANT’S Covenants

   20

27. Events of Default

   20

28. LANDLORD’S Remedies

   21

29. Accord and Satisfaction

   24

30. Subordination of Lease

   24

31. TENANT’S Attornment

   25

32. Lease Subject to Financing Requirement

   26

33. Entire Agreement

   26

34. TENANT Will Quit

   26

35. Bankruptcy and Insolvency

   26

36. Mechanic Liens

   30

37. Miscellaneous

   31

38. Recording

   31

39. Notice of LANDLORD Default

   31

40. Succession

   31

41. Limited Liability

   32

42. Brokers

   32

43. Notices

   32

44. Severability

   32

45. Corporate Tenants

   32

46. Execution of Lease

   32

47. Guarantees

   33



--------------------------------------------------------------------------------

48. Security

   33

49 First Months’ Rent

   33

EXHIBIT “A”

   34

EXHIBIT “B”

   35

EXHIBIT “C”

   36

EXHIBIT “D”

   38



--------------------------------------------------------------------------------

THIS AGREEMENT, made the 16th day of March, 2004, by and between 100 BRENTWOOD
ASSOCIATES, LP (hereinafter called LANDLORD), of the one part and THE BRYN MAWR
TRUST COMPANY and subsidiaries (hereinafter called TENANT), of the other part.

 

BASIC LEASE PROVISIONS

 

The following Basic Lease Provisions embody the agreement of the parties hereto,
subject to further terms and conditions hereinafter set forth elsewhere in this
Lease.

 

(1) Term: 10 years.

 

(2) Projected Possession Date: April 1, 2004.

 

(3) Rent Commencement Date: April 1, 2004.

 

(4) Lease Expiration Date: March 31, 2014, unless renewed as described below.

 

(5) Fixed Minimum Rent: TENANT shall pay to LANDLORD a guaranteed annual minimum
rent (“Fixed Minimum Rent”) for each of the following periods during the Term as
follows:

 

TIME PERIOD

--------------------------------------------------------------------------------

  

ANNUAL

AMOUNT

--------------------------------------------------------------------------------

  

MONTHLY

AMOUNT

--------------------------------------------------------------------------------

1.      From the Rent Commencement Date through the end of the sixtieth full
calendar month

   $ 150,000.00    $ 12,500.00

2.      From the beginning of the sixty-first month through the end of the one
hundred twentieth month.

   $ 172,500.00    $ 14,375.00

 

TENANT shall pay for all utilities, including but not limited to, electric,
water and sewer, consumed within the Leased Premises from the Possession Date
and thereafter throughout the Term.

 

Each such installment of Fixed Minimum Rent shall be due and payable on or
before the first day of each calendar month in the Original Term, in advance, at
the office of LANDLORD or at such place as may be designated by LANDLORD from
time to time, without any prior demand therefor and without any deduction or
setoff whatsoever, the first installment to be paid on the Rent Commencement
Date whether or not the Rent Commencement Date is the first day of a calendar
month. In the event that the Rent Commencement Date of the Term shall be a day
other than the first day of a calendar month, TENANT’s first payment of Fixed
Minimum Rent shall be prorated for the fractional month between the Commencement
Date and the first day of the first full

 

1



--------------------------------------------------------------------------------

calendar month in the Term, on a per diem basis (calculated on a thirty (30) day
month). LANDLORD may accept any payment by TENANT of a lesser amount than shall
be due from TENANT without prejudice to any rights or remedies which LANDLORD
may have against TENANT. Any endorsement or statement on any check accepted by
LANDLORD, or any statement in correspondence accompanying such check, that
acceptance of such lesser amount is payment in full, shall be given no effect.
All rent shall be paid in United States currency and shall, if other than cash,
be drawn on a United States bank.

 

Option.

 

Provided that TENANT is not in default, TENANT shall be entitled to exercise an
option to extend the term of this Lease for a period of ten (10) years beginning
upon the expiration of the Original Term. TENANT shall automatically exercise
its option, unless it provides LANDLORD with written notice of its intention not
to exercise the option not less than one hundred eighty (180) days prior to the
expiration of the Original Term. In the event that TENANT exercises said option,
TENANT shall pay to LANDLORD a guaranteed Annual Minimum Rent (“Fixed Minimum
Rent”) for each of the following time periods during the Option Term as follows:

 

TIME PERIOD

--------------------------------------------------------------------------------

  

ANNUAL

AMOUNT

--------------------------------------------------------------------------------

  

MONTHLY

AMOUNT

--------------------------------------------------------------------------------

1.      From the Option Commencement Date through the end of the sixtieth full
calendar month

   $ 198,375.00    $ 16,531.25

2.      From the beginning of the sixty-first month through the end of the one
hundred twentieth month.

   $ 228,131.25    $ 19,010.94

 

Each such installment of Fixed Minimum Rent shall be due and payable on or
before the first day of each calendar month in the Option Term, in advance, at
the office of LANDLORD or at such other place as may be designated by LANDLORD
from time to time without any prior demand therefore and without any deduction
or set-off whatsoever, the first installment to be paid on the first day of the
first calendar month of the Option Term. LANDLORD may accept any payment by
TENANT of a lesser amount than shall be due from TENANT without prejudice to any
rights or remedies which LANDLORD may have against the TENANT. Any endorsement
or statement on any check accepted by LANDLORD or any statement in
correspondence accompanying said check, that acceptance of such lesser amount is
payment in full, shall be given no effect. All rent shall be paid in United
States currency and shall, if other than cash, be drawn on a United States bank.

 

2



--------------------------------------------------------------------------------

Second Option.

 

Provided that TENANT is not in default, TENANT shall be entitled to exercise a
second option to extend the term of this Lease for a period of nine (9) years
and eleven (11) months beginning upon the expiration of the Option Term. TENANT
shall automatically exercise its option, unless it provides LANDLORD with
written notice of its intention not to exercise the option not less than two
hundred seventy (270) days prior to the expiration of the Option Term. In the
event that TENANT exercises said option, TENANT shall pay to LANDLORD a
guaranteed Annual Minimum Rent (“Fixed Minimum Rent”). The amount of the Fixed
Minimum Rent shall be determined as follows:

 

Between two hundred seventy (270) and two hundred forty (240) days prior to the
expiration of the Option Term, LANDLORD shall submit to TENANT in writing a
statement of what it considers to be the Fair Rental Value the Leased Premises
for the first sixty (60) months of the second Option Term and for the last
fifty-nine (59) months of the second Option Term. In the event TENANT does not
object to same in writing within fifteen (15) days after receipt of LANDLORD’S
statement, the amounts set forth shall become the Fixed Minimum Rental during
the second Option Term. If the TENANT objects to the Fair Rental Value
established by LANDLORD in writing within the time period set forth above, then
the parties shall each appoint an appraiser, competent in the field of
commercial real estate, which appraisers shall then appoint a third independent
appraiser, competent in the field of commercial real estate. The three
appraisers shall then together determine a Fair Rental Value of the Leased
Premises for the second Option Term. In the event of a disagreement between the
three, a majority decision shall be binding. The cost of such appraisers shall
be split equally between both parties and the appraisers’ determination shall be
final and unappealable, subject to the conditions below.

 

In no event shall the Fixed Minimum Rental for the second Option Term be less
than Nineteen Thousand Ten ($19,010.94) Dollars and ninety-four cents per month.

 

After the Fair Rental Value for the Second Option Term is established, TENANT
shall have ten (10) days to deliver a written objection to the Fair Rental Value
as determined by the appraisers to LANDLORD. If TENANT fails to make such a
written objection, the Fair Rental Value determined by the appraisers shall
control. If TENANT objects to the Fair Rental Value, said objection shall
operate as a notice that TENANT does not wish to exercise its option to renew
the Lease for a second Option Term, notwithstanding the fact that the Lease had
previously automatically renewed and this Lease shall terminate at the end of
the First Option Term. Any such notification by TENANT shall require TENANT to
pay all costs associated with the process to determine the Fair Rental Value,
including, but not limited to, the costs related to all three appraisers and
other related costs incurred by LANDLORD.

 

  (8) TENANT’S Proportionate Share: 20.43%.

 

3



--------------------------------------------------------------------------------

  (9) Gross Square Feet of the Leased Premises: approx. 2500 with 3 drive-thru
lanes.

 

  (10) TENANT’S Name: The Bryn Mawr Trust Company.

 

  (11) Security Deposit: Not applicable.

 

  (12) Reimbursements: Additional Rent charges begin on the Possession Date:

 

TENANT’S Proportionate Share of Taxes

TENANT’S Proportionate Share of Common Area Maintenance

 

  (13) Maintenance, Repairs, Improvements: TENANT is responsible for any
improvements to the building and structures on the Leased Premises and all costs
related to the maintenance and repair of the building during the term of the
Lease.

 

  (14) Use: Bank.

 

  (15) Exhibit “A” Site Plan

 

Exhibit “B” TENANT’S Work – To be approved by LANDLORD.

Exhibit “C” Signage – To be approved by LANDLORD.

Exhibit “D” Waiver of Liens – To be approved by LANDLORD.

 

WITNESSETH:

 

LANDLORD owns and/or controls certain land situate at the Shopping Center
Location and is erecting, or has erected thereon, a shopping center (hereinafter
sometimes called “the Center” and sometimes called “the Shopping Center”).
TENANT desires to occupy a building at the Center. The TENANT’s building is
outlined in red on the Plot Plan of the CENTER attached hereto as Exhibit “A.”

 

NOW THEREFORE, KNOW ALL MEN BY THESE PRESENTS, that for the rents reserved, the
mutual consideration recited herein, and respectively intending to be legally
bound hereby, the parties agree, as follows:

 

1. Leased Premises: LANDLORD does demise, lease, and let unto TENANT, and TENANT
does rent and take from LANDLORD, the Leased Premises, as outlined in red on the
Plot Plan attached hereto as Exhibit “A”, it being understood that all
dimensions are approximate, together with the right to use, in common with all
others entitled to such use, all of such parking areas, driveways, footways, and
loading facilities in the Center (hereinafter called “Common Areas”) intended
for common use and benefit as may be provided and designated from time to time
by LANDLORD, subject however to the terms and conditions of this Agreement; the
right of LANDLORD from time to time to alter the site plan at its sole
discretion; to reasonable rules and regulations for the use thereof as
prescribed from time to time by LANDLORD; present and future restrictions,
easements, and any agreements affecting the Leased Premises. Common Areas shall
not include any loading areas, driveways and parking spaces to which any other
party is entitled to the exclusive use as determined by LANDLORD.

 

4



--------------------------------------------------------------------------------

LANDLORD shall take all reasonable action to ensure that there are adequate
parking spaces in the parking areas adjacent to the leased premises as marked
with the letter “P” on the attached Exhibit A, including but not limited to
prohibiting employees of tenants at the Shopping Center from parking in such
parking areas; revising the LANDLORD’S parking rules and regulations, if
necessary; enforcing LANDLORD’S rules and regulations, especially with respect
to the Tire Center occupying the building behind the Leased Premises by
prohibiting parking of the vehicles left for service in the parking areas
identified on Exhibit “A” hereto.

 

2. Term: The term of this Lease shall commence upon the Possession Date and
shall extend and continue for the Term period from the Possession Date.

 

If TENANT is unable to obtain all required governmental approvals in final
unappealable form for TENANT’s Work (to include three drive through lanes, one
of which is an ATM lane) on or before one hundred eighty (180) days after the
Rent Commencement Date or on or before one hundred eighty (180) days from the
date that final plans are submitted for governmental approval, whichever is
later, either party shall have the right to terminate this Lease by notice given
in writing within fifteen (15) days thereafter.

 

If TENANT is unable to obtain final unappealable approval for a branch bank
office at the Premises from the Pennsylvania Department of Banking and the
Federal Reserve Board within 90 days after the Rent Commencement Date (of if
TENANT so elects upon receipt of a decision denying a branch bank application by
any of the foregoing authorities), either party shall have the right to
terminate this Lease by giving notice in writing to the other.

 

Notwithstanding anything to the contrary set forth herein, this Lease shall not
become effective, and TENANT shall not be bound by the terms of this Lease
unless and until TENANT’s Board of Directors approves the Lease. It is
anticipated that TENANT’s Board of Directors will consider this Lease on March
20, 2004. If TENANT’s Board of Directors approves the Lease, TENANT shall
promptly notify LANDLORD, in writing, of the Board’s approval. If TENANT’s Board
of Directors does not approve this Lease, this Lease will become null and void
and TENANT shall pay to LANDLORD the amount of $410.00 per day for the period
January 8, 2004 to March 20, 2004. TENANT shall promptly notify LANDLORD if
TENANT’s Board of Directors does not approve this Lease.

 

3. Lease of Premises: LANDLORD, in consideration of the Rent to be paid and the
covenants to be performed by TENANT, does hereby demise and lease unto TENANT,
and TENANT hereby leases and takes from LANDLORD, for the Term, at the rental,
and upon the covenants and conditions herein set forth, the commercial space
referred to herein as the Premises situated or to be situated in LANDLORD’S
Building, as the case may be as set out in Exhibit “A”.

 

5



--------------------------------------------------------------------------------

4. LANDLORD’S Work and TENANT’S Work:

 

A. LANDLORD will not perform any work at the Premises. TENANT accepts the
Premises in an as-is condition existing on the Possession Date. TENANT
acknowledges that neither LANDLORD nor LANDLORD’S agent has made any
representations as to the present or future condition of the Premises or the
presence or absence of hazardous materials therein.

 

B. TENANT shall fully and completely remodel the Premises in accordance and the
Plans and Specifications referred to below. TENANT shall deliver to LANDLORD
within one hundred twenty (120) days of execution of this Lease detailed Plans
and Specifications (which shall include cooling and heating load calculations,
electric panel board schedules and loads and such other details as may be
required by LANDLORD’S engineers) prepared by TENANT’S licensed architect
disclosing and describing the remodeling of the Premises. LANDLORD shall review
said Plans and Specifications and approve or disapprove the same within ten (10)
days thereafter, which approval will not be unreasonably withheld, conditioned
or delayed. If LANDLORD and TENANT cannot agree on approved plans within sixty
(60) days after submission of the Plans and Specifications to LANDLORD, either
party may cancel this Lease.

 

C. All work required under this Section and all other alterations to the
Premises performed by TENANT pursuant to this Lease are collectively referred to
as “TENANT’S Work.” All of TENANT’S Work shall be completed at TENANT’S sole
cost and expense. In performing TENANT’S Work, TENANT shall comply with the
following requirements:

 

(1) In addition to, and not in lieu of the other policies of insurance required
by this Lease, at all times between the start and completion of TENANT’s Work
(such period is herein referred to as “TENANT’S Construction Period”), TENANT,
at its own cost and expense, shall maintain in effect with a responsible
insurance company, a policy of all risk builder’s risk insurance in the standard
form for the State where the Shopping Center is located. Said insurance shall
cover the full replacement value of all work done and fixtures and equipment
installed or to be installed at the Premises by TENANT, without coinsurance and
with a deductible clause not to exceed Ten Thousand ($10,000.00) Dollars.

 

(2) At all times during TENANT’S Construction Period, TENANT’S contractors and
subcontractors shall maintain in effect worker’s compensation insurance as
required by the laws of the State in which the Shopping Center is located.

 

(3) Repair and/or reconstruction of all or any portion of TENANT’S Work damaged
or destroyed by any casualty occurring during TENANT’S Construction Period shall
be commenced by TENANT as soon as possible after such casualty.

 

(4) Any approval or consent by LANDLORD of any or all of TENANT’S criteria,
systems, plans, specifications or drawings shall neither constitute an
assumption of responsibility by LANDLORD for any aspect of such criteria,
systems, plans,

 

6



--------------------------------------------------------------------------------

specifications or drawings including, but not limited to, their accuracy or
efficiency nor obligate LANDLORD in any manner with respect to TENANT’S Work and
TENANT shall be solely responsible for any deficiency in design or construction
of all portions of TENANT’S Work.

 

(5) TENANT shall obtain and pay for all necessary permits and shall pay all
other fees required by public authorities or utility companies with respect to
TENANT’S Work.

 

(6) TENANT shall maintain the Premises and the Common Areas adjoining the same
in a clean and orderly condition during construction. TENANT shall promptly
remove all unused construction materials, equipment, shipping containers,
packaging, debris and waste from the Shopping Center at TENANT’S expense. TENANT
shall contain all construction materials, equipment, fixtures, merchandise,
shipping containers and debris within the Premises. Notwithstanding the
foregoing, TENANT may utilize the drive through lanes or adjacent parking area
during construction of TENANT’s Work, but TENANT shall not interfere with the
operation of or access to the other areas of or buildings in the Shopping
Center.

 

(7) TENANT agrees to engage the services of only such contractors or
subcontractors as have been duly licensed by the authority having jurisdiction
over the appropriate profession to perform any portion of TENANT’s work for
TENANT in or upon the Leased Premises.

 

(8) At any time and from time to during the performance of TENANT’s work,
LANDLORD, agent, LANDLORD’S architect and/or LANDLORD’S general contractor may
enter upon the Leased Premises and inspect the work being performed by TENANT
upon reasonable prior notice during normal business hours. In the event of a
threat to life or property, LANDLORD and/or LANDLORD’S architect and general
contractor may take such steps as they may deem necessary or desirable to assure
the proper performance by TENANT of TENANT’s work and/or to protect the building
and/or any property adjacent to the Leased Premises. In addition, TENANT’s Work
shall be performed in a thoroughly first class and workmanlike manner and shall
be in good usable condition at the date of completion.

 

(9) TENANT’S Work shall be coordinated with all work being performed or to be
performed by LANDLORD and other occupants of the Shopping Center to the end that
TENANT’S Work will not interfere with the operation of the Shopping Center or
interfere with or delay the completion of any other construction within the
Shopping Center, and each such contractor and subcontractor shall comply with
all procedures and regulations prescribed by LANDLORD or Agent for integration
of TENANT’S Work with that to be performed in connection with any construction
in the Shopping Center and in connection with the operation of the Shopping
Center.

 

(10) During TENANT’s WORK, TENANT or its contractors or subcontractors may use
the parking area adjacent to the Leased Premises for storage, handling and
moving materials and equipment. It shall be TENANT’s responsibility to cause
each contractor and subcontractor to maintain continuous protection of adjacent
property and improvements against damage by reason of TENANT’s Work.

 

7



--------------------------------------------------------------------------------

(11) TENANT shall comply with and shall cause its Contractors to comply with
paragraph 36 of this Lease. TENANT shall promptly pay all contractors and
materialmen so as to minimize the possibility of a lien or claim of lien being
filed with respect to the Premises or the Shopping Center, and should any such
lien be made or filed, TENANT shall cause the same to be discharged by bond or
otherwise within twenty (20) days after written request by LANDLORD. If TENANT
shall fail to cause such lien or claim of lien to be bonded against or to be
discharged within the period aforesaid, then, in addition to any other right or
remedy which LANDLORD may have under this Lease, at law or in equity, LANDLORD
may, but shall not be obligated to, discharge the same either by paying the
amount claimed to be due or by procuring the discharge of such lien or claim of
lien by deposit or by bonding proceedings, and in any such event, LANDLORD shall
be entitled, if LANDLORD so elects, to compel the prosecution of any action for
the foreclosure of such lien or claim of lien by the lienor with interest, costs
and expenses. Any amount so paid by LANDLORD and all costs and expenses incurred
by LANDLORD in connection therewith or in connection with insuring the title to
the Shopping Center or any interest herein free of such lien or claim of lien,
together with a late charge thereon, from the respective dates of LANDLORD’S
making of the payment and incurring of the cost and expense, shall constitute
Additional Rent payable by TENANT under this Lease and shall be paid by TENANT
to LANDLORD on demand.

 

D. Within ten (10) days after initially opening the Premises for business with
the public, TENANT shall supply to LANDLORD the following:

 

(1) An executed and acknowledged release of mechanic’s liens with respect to the
Premises executed by TENANT’S general contractor.

 

(2) Properly issued certificates evidencing acceptance or approval of the
Premises by appropriate governmental authorities, and a Certificate of Occupancy
or similar certificate from all necessary government agencies or bodies.

 

(3) A set of as-built plans and specifications for TENANT’S Work prepared and
sealed by TENANT’S architect, together with names and addresses of TENANT’S
General Contractor.

 

E. Nothing in this Lease shall be construed as in any way constituting a consent
or request by LANDLORD, expressed or implied, by inference or otherwise, to any
contractor, subcontractor, laborer, or materialman for the performance of any
labor or the furnishing of any materials for any specific or general
improvement, alteration, or repair of or to the Premises or to any buildings or
improvements thereon, or to any part thereof. Notwithstanding anything in this
Lease, or in any other writing signed by LANDLORD to the contrary, neither this
Lease nor any other writing signed by LANDLORD shall be construed as evidencing,
indicating, or causing an appearance that any erection, construction, alteration
or repair to be done, or caused to be done, by TENANT is or was in fact for the
immediate use and benefit of LANDLORD. TENANT covenants and agrees that TENANT
shall have no right, authority or power to bind LANDLORD, or any interest of
LANDLORD in the Premises or Shopping Center, for any claim for labor or
materials or for any other charge or expense incurred

 

8



--------------------------------------------------------------------------------

in connection with the construction of any improvements on the Premises or
Shopping Center, and TENANT further covenants and agrees that no liens or claims
of whatever nature, including without limitation, liens or claims for labor
performed on, or materials delivered to or stored at the Premises or Shopping
Center, will attach to the Premises or Shopping Center.

 

5. TENANT Estoppel Certificate:

 

A. TENANT agrees to at any time and from time to time, within ten (10) days
after LANDLORD’S written request, to execute, acknowledge and deliver to
LANDLORD a written instrument certifying the Possession Date, that TENANT has
accepted possession of the Leased Premises and is open for business, that this
Lease is unmodified and in full force and effect (or if there have been
modifications, that it is in full force and effect as modified and stating the
modifications), the dates to which Fixed Minimum Annual Rent, Additional Rent
and other charges have been paid in advance, if any, and stating whether or not
to the best knowledge of the signer of such certificate, LANDLORD is in default
in the performance of any covenant, agreement or condition contained in this
Lease and, if so, specifying each such default of which the signer may or should
have knowledge; and certifying such other matters as may be reasonably requested
by LANDLORD.

 

B. In the event that TENANT fails to provide a TENANT’S Estoppel Certificate
within ten (10) days after LANDLORD’S written request therefore, TENANT does
hereby irrevocably appoint LANDLORD as attorney-in-fact of TENANT, coupled with
an interest, in TENANT’S name, place and stead to sign and deliver TENANT’S
Estoppel Certificate as if the same had been signed and delivered by TENANT.

 

6. Rents: Starting on the Rent Commencement Date, TENANT agrees to pay, without
set-off or deduction for any purpose, all rents, Additional Rent, and other sums
payable as rent which are reserved or provided to be paid by TENANT under this
Lease.

 

Minimum Rents: TENANT shall pay to LANDLORD the Fixed Minimum Rent as set forth
previously in this Lease on the page entitled BASIC LEASE PROVISIONS during the
term of this Lease and any extension or renewal thereof in equal monthly
installments, in advance, on or before the first day of each month. The monthly
installments of Fixed Minimum Rent for any portion of a month at the beginning
or end of the term shall be apportioned on a per diem basis.

 

7. Percentage Rent: Deliberately Omitted.

 

8. Additional Rent: In addition to the Fixed Minimum Rent as set forth in this
Lease, TENANT agrees to pay to LANDLORD, in advance, without deduction, set-off
or abatement, the following additional sums, beginning upon occupancy, the
payment of which shall be considered as “Additional Rent” hereunder, shall be
used for the purpose hereinafter set forth without any accounting therefore to
TENANT, and shall be subject to all provisions of this Lease and of law as to
default in the payment of rent:

 

9



--------------------------------------------------------------------------------

A. Taxes:

 

(1) TENANT shall pay in each Lease Year during the term of this Lease, as
Additional Rent, a proportionate share of all real estate taxes, ad valorem and
assessments, general and special assessments, taxes on real estate rental
receipts, or any other tax, other than federal state or local income tax,
imposed upon or levied against real estate or upon owners of real estate as such
rather than persons generally, payable with respect to or allocable to the
Shopping Center including all land and all other buildings and improvements
situated thereon, together with the reasonable cost (including fees of
attorneys, consultants and appraisers) or any negotiation, contest or appeal
pursued by LANDLORD in an attempt to reduce any such tax, assessment or charge,
the same being collectively referred to herein as “Taxes”.

 

(2) In addition to TENANT’S Proportionate Share of Taxes, TENANT shall pay to
the appropriate agency any and all sales and excise taxes (not including,
however, LANDLORD’S federal, state or local income taxes) levied, imposed or
assessed by any governmental body or other taxing authority upon any rent
payable hereunder.

 

(3) In the event that the first or last Lease Years shall consist of less than
twelve (12) full calendar months, the provisions of this Section shall apply,
but TENANT’S liability for TENANT’S Proportionate Share of any Taxes for such
shorter Lease Year shall be subject to an equitable adjustment.

 

B. TENANT’S Proportionate Share of the expenses of maintaining the Common Areas
in the Shopping Center shall include, without limitation, all costs and expenses
of operating, managing, maintaining, repairing the Common Areas of Shopping
Center, excluding any repairs, maintenance or the like of the other building and
structures in the Shopping Center,; a fifteen (15%) percent administrative fee,
not including any management or audit fees; lighting, signing, cleaning,
painting, striping, policing and security of the Common Areas (including the
cost of uniforms, equipment and employment taxes); removal of snow, ice, trash
and debris; regulation of traffic; costs and expenses of inspecting and
depreciation of machinery and equipment used in the operation and maintenance of
the Common Areas and personal property taxes and other charges incurred in
connection with such equipment; costs and expenses or repair or replacement of
paving, curbs, walkways, landscaping, drainage, pipes, ducts, conduits and
similar items, and lighting or facilities; costs and expenses of planting,
replanting and replacing flowers, shrubbery and planters; cost of water and
sewer if not metered separately; services, if any, furnished by LANDLORD for
non-exclusive use of all tenants; promotional advertising for entire Center.

 

C. TENANT’S Proportionate Share of the cost of insuring the Common Areas of the
Shopping Center, including but not limited to, liability insurance for personal
injury, death and property damage, insurance against fire, extended coverage,
theft or other casualties, workmen’s compensation insurance covering personnel,
fidelity bonds for personnel, insurance against liability for defamation and
claims of false arrest occurring on and about the Common Areas.

 

10



--------------------------------------------------------------------------------

D. Any provision of this Lease to the contrary notwithstanding, at LANDLORD’S
option, TENANT shall pay as additional rent, a late charge in the amount of five
(5%) percent of the outstanding delinquent balance for any payment of rent or
additional rent not made within ten (10) days after the due date thereof to
cover the extra expense involved in handling delinquent payment.

 

E. TENANT’S Proportionate Share of Common Area Maintenance (Para. B) and Common
Area insurance (Para. C) shall be paid by TENANT in equal monthly installments
in such amounts as are estimated and billed for each Lease Year by LANDLORD
beginning upon possession and at the beginning or each successive Lease Year
during the term of this lease, each such installment being due on the first day
of each calendar month. Within sixty (60) days after the end of each Lease Year,
or such reasonable (in LANDLORD’S determination) time thereafter, LANDLORD will
certify to TENANT the amount of Common Area Maintenance (Para. B) and Common
Area Insurance (Para. C) for said Lease Year and the amount of TENANT’S
Proportionate Share thereof. The Proportionate Share paid or payable for each
Lease Year shall be adjusted between LANDLORD and TENANT, both LANDLORD and
TENANT hereby agreeing that TENANT shall pay LANDLORD or LANDLORD shall credit
to TENANT’S account (or, if such adjustment is at the end of the term of the
Lease, pay TENANT), as the case may be, within thirty (30) days of the aforesaid
certification to TENANT, such amount necessary to effect such adjustment. The
failure of LANDLORD to provide such certification within the time prescribed
above shall not relieve TENANT of its obligations generally for the specific
Lease Year in which any such failure occurs.

 

F. TENANT’S Proportionate Share of Taxes in each tax year during the Term,
including all amounts payable by LANDLORD for real estate taxes, ad valorem
taxes and assessments (general and special), taxes on real estate rental
receipt, or any other tax upon or levied against real estate or upon owners of
real estate as such, including taxes imposed on leasehold improvements which are
assessed against LANDLORD and the cost of contesting such taxes, all with
respect to the property making up the Shopping Center. TENANT’S Proportionate
Share shall be 20.43%. The charge required hereunder shall be paid by the TENANT
within fifteen (15) days after TENANT has received written notice from the
LANDLORD together with a photocopy of the applicable tax bill. Nothing herein
contained shall be construed to include as a tax which shall be the basis of
TENANT’S Proportionate Share, any inheritance, estate, succession, transfer,
gift, franchise, corporation, income or profit tax or capital levy that is or
may be imposed upon LANDLORD.

 

Subject to the written approval of LANDLORD and any mortgagee of the Shopping
Center, TENANT may, if it shall so desire, endeavor at any time to contest any
tax or assessment against the Shopping Center to obtain a reduction in the
assessed valuation upon the Shopping Center for the purpose of reducing any such
tax assessment. Upon the request of TENANT, but without expense or liability to
LANDLORD, LANDLORD will cooperate with TENANT and will execute any document
which may be reasonably necessary and proper for any proceeding. Under no
circumstances shall TENANT HAVE THE RIGHT TO WITHHOLD ANY PAYMENTS TO LANDLORD
pursuant to this Lease in the event of such contest, nor shall LANDLORD have any
obligation to withhold the payment of any real property taxes or assessments
levied or assessed by any lawful authority against the Shopping Center. If

 

11



--------------------------------------------------------------------------------

TENANT shall have paid an amount in excess of its Proportionate Share of Taxes
and assessments for any year as a result of a reduction in total taxes and
assessments for such year, such Proportionate Share of such excess shall be
credited to TENANT’S tax obligation provided for in this Lease when all refunds
to which LANDLORD shall be entitled from a taxing authority with respect to such
year shall have been received by LANDLORD.

 

For the tax year in which the Lease Term commences or terminates, the provisions
of this section shall apply, but TENANT’S liability for TENANT’S Proportionate
Share of any taxes for such year shall be subject to a pro rata adjustment based
upon the number of days of such tax year falling within the respective portion
of the Lease Term.

 

TENANT shall also pay to the appropriate agency all sales and excise taxes
levied, imposed or assessed by any taxing authority upon any rentals payable
hereunder. TENANT shall also be responsible for and pay within the time provided
by law all taxes imposed upon TENANT’S personal property, trade fixtures, and
stock-in-trade and use and occupancy taxes applicable to TENANT’s Use of the
Premises.

 

9. TENANT’S Business Taxes: TENANT shall pay before delinquency any and all
taxes, assessments, license fees and public charges levied, assessed or imposed
upon its business operation, or based upon the use and occupancy of the Leased
Premises as well as upon its leasehold interest, trade fixtures, furnishing,
equipment, leasehold improvements (including, but not limited to, those required
to be made pursuant to TENANT’S Work), alterations, changes and additions made
by TENANT, merchandise and personal property of any kind owned, installed or
used by TENANT, in or upon the Leased Premises. In the event any such items of
property are assessed with property of LANDLORD, then such assessment shall be
equitably divided between LANDLORD and TENANT. LANDLORD shall determine the
basis of dividing any such assessments and such determination shall, if not
arbitrary or capricious, be binding upon both LANDLORD and TENANT.

 

10. Place of Payment: TENANT agrees to pay all rents and other sums and charges
herein prescribed to be paid by TENANT to LANDLORD’S original address or to such
other person or to such other place or places as shall be designated by LANDLORD
to TENANT in writing from time to time hereafter.

 

11. Utilities: TENANT shall promptly pay all charges for telephone, heat, air
conditioning, lighting, water, sewer, gas (if supplied), electricity, sprinkler
service (if any) and all other utilities and utility services used or consumed
in or upon the Leased Premises. TENANT shall be responsible for such charges as
of the Possession Date. LANDLORD does not undertake to supply heat, light, gas,
power or any other service or utility leased, except to provide the initial
service lines to the Leased Premises. TENANT agrees to contract separately with
the appropriate utility company for said service or utility. LANDLORD shall not
be liable in damages or otherwise, whether or not LANDLORD shall supply a
utility service to the Leased Premises, for any interruption or impairment in
the supply of such utility service, nor shall any such interruption or
impairment constitute a breach by LANDLORD of the terms and conditions of this
Lease nor shall any such interruption constitute a ground for an abatement of
any sums payable by TENANT hereunder, unless such interruption or impairment is
caused by

 

12



--------------------------------------------------------------------------------

LANDLORD’S gross negligence or willful misconduct. TENANT shall not at any time,
overburden or exceed the capacity of the mains, ducts, feeders, conduits or
other facilities by which utility services are supplied to, distributed in or
serve the Leased Premises.

 

12. Use and Occupancy: Except as otherwise provided in the following sentence,
the Leased Premises shall be used only for TENANT’S Use as set forth in the
Basic Lease Provisions on Page 1 and for no other purpose whatsoever. In the
event LANDLORD shall consent to an assignment of this Lease or to a subletting
of the Leased Premises pursuant to Paragraph 23 below, the assignee or subtenant
may use the Leased Premises for such other retail sales or service business to
which LANDLORD shall consent provided, however, that in no event shall such
assignee or subtenant use the Leased Premises for any use (other than TENANT’S
Use) which would violate or be in conflict with the provisions of any lease or
other written agreement affecting any portion of the Center then in effect, or
any local, state or Federal laws.

 

During the term of this Lease, TENANT shall not directly or indirectly engage in
any business which is similar to or competing with TENANT’S Use within a radius
of two (2) miles from the outside boundary of the Center. TENANT shall not
perform any acts or carry on any practices that may injure the building or be a
nuisance or menace to other tenants in the Center or carry on any unlawful
activities upon the Leased Premises.

 

During the term of this Lease, LANDLORD shall not use or allow any other person
or entity (except TENANT) to use any portion of the Shopping Center for the
conduct of any banking business, including the taking of deposits, making of
loans or providing trust services. LANDLORD acknowledges that the Shopping
Center is to be operated in a first class manner and consistent with the highest
standards of decency and morals prevailing in the community which it serves. In
that connection, during the term of this Lease, LANDLORD shall not use or allow
any other person or entity to use any portion of the Shopping Center for the
conduct of any business or activity of a type which is not generally considered
appropriate for regional shopping centers conducted in accordance with good and
generally accepted standards of operation or use any portion of the Shopping
Center for any unlawful or illegal business use or purpose or for any business
use or purpose which is immoral or disreputable including, without limitation,
“adult entertainment establishments” and “adult bookstores” or which is
conducted in such a manner as to constitute a nuisance of any kind (public or
private).

 

13. Trade Fixtures: All trade fixtures installed by TENANT in the Leased
Premises shall remain the property of TENANT. All improvements and fixtures,
including trade fixtures installed by TENANT, shall be removed by TENANT at or
before the expiration or earlier termination of this Lease at TENANT’S expense.
TENANT shall restore the Leased Premises repairing any damage to the Lease
Premises caused by the installation or removal of improvements, fixtures and
trade fixtures by TENANT.

 

14. Repairs: LANDLORD shall not be required to keep any portion of the Leased
Premises in proper repair. Any work on the structural portions of the Leased
Premises required for any reason will be performed at the expense of TENANT.
Structural portions shall be defined as bearing walls, beams, roofs and the
outside portions of the Leased Premises. TENANT will

 

13



--------------------------------------------------------------------------------

keep inside portions of the Leased Premises in good repair including, but not
limited to, all electrical, plumbing, heating, air conditioning (which shall
include normal replace of heating and air conditioning filters at least once a
year), signs and other mechanical installation in good order, condition and
repair at TENANT’S expense and will surrender the Leased Premises at the
expiration of the term, in as good condition as when received, excepting
ordinary wear and tear and damage by fire or insured casualty. When used in this
paragraph, the term “repair” shall include replacements and renewals when
necessary to maintain the Leased Premises and any improvements located thereon
in good order and condition, except as expressly provided above LANDLORD shall
have no obligation to repair, maintain, alter or modify the Leased Premises or
any part thereof, or any plumbing, heating, electrical, air conditioning or
other mechanical installation therein. Upon the commencement of the term of this
Lease, LANDLORD will assign to TENANT any original warranties or guarantees
obtained from manufacturers or installers for heating and air conditioning units
or facilities within the Leased Premises. TENANT agrees to be solely responsible
for and thereafter to repair and to maintain the structural portions of the
Leased Premises to or on which TENANT has caused any work to be done or
alteration made. TENANT will obtain from reliable companies and keep in force,
the typical service contracts of such companies providing for the inspection and
servicing of the heating and air conditioning equipment. All repairs, and/or
replacements made by TENANT shall be of the same quality, design and class as
the original work.

 

15. Alterations: TENANT will not make any structural alteration to the interior
or exterior of the Leased Premises without first obtaining LANDLORD’S written
approval of such alteration, which approval shall not be unreasonably withheld,
conditioned or delayed.” .

 

16. Maintenance - No Offensive Practices: From and after the Possession Date,
TENANT will keep clean and replace, if necessary, all glass in the doors and
windows of the Leased Premises; maintain the Leased Premises in a clean, orderly
and sanitary condition; will not permit accumulations of garbage, trash, rubbish
and other refuse and will remove the same at TENANT’S expense; will keep all
refuse in proper containers on the interior of the Leased Premises until
removed; will not use any apparatus for sound reproduction or transmission or
any musical instrument in such manner that the sounds so reproduced, transmitted
or produced shall be audible beyond the interior of the Leased Premises; will
keep all mechanical apparatus free of vibrations and noise which may be
transmitted beyond the confines of the Leased Premises; will not cause or permit
objectionable odors to emanate or be dispelled from the Leased Premises; will
comply with all laws, ordinances, rules and regulations of governmental
authorities (including without limitation all fire, electrical and sign codes)
and all recommendations of the Association of Fire Underwriters with respect to
the use or occupancy of the Leased Premises (including, without limitation, the
maintenance of all fire extinguishers);; and will conduct TENANT’S Use at the
Leased Premises in all respects in a dignified manner and in accordance with
high standards of store operation as determined by LANDLORD; will connect a
water meter and to pay all water and sewer charges if billed separately.

 

TENANT shall keep the display windows and signs, if any, in the Leased Premises
well lighted, and shall keep the Leased Premises open for business during the
regular customer days and hours for similar banking businesses in the trade area
in which the Center is located, which shall not include Sundays or bank
holidays. However, this provision will not preclude TENANT from opening for
business on such days, it if so elects.

 

14



--------------------------------------------------------------------------------

TENANT shall not store, exhibit, offer to sell or sell any goods, wares or
merchandise on or from the Common Areas, or on or from any other place in the
Center besides the interior of the Leased Premises, without LANDLORD’S prior
consent.

 

TENANT will not place or maintain on the exterior of the Leased Premises any
sign not provided for in Exhibit “C” hereto without first obtaining LANDLORD’S
written approval thereof.

 

17. Control of Common Area: All Common Areas shall at all times be subject to
the exclusive control and management of LANDLORD. LANDLORD shall have the right
from time to time to establish reasonable rules and regulations with respect to
the Common Areas; to police the same; from time to time to change the area,
level, location and arrangement to the Common Areas; and to do and perform such
other acts in and to the Common Areas as, in the use of good business judgment,
LANDLORD shall determine to be advisable with a view to the improvement or the
convenience and use thereof by tenants, their officers, agents, employees and
customers. TENANT and TENANT’S employees shall park their cars only in those
portions of the parking area designated for that purpose by LANDLORD. Employees
shall park their cars only in those portions of the parking area designated for
that purpose by LANDLORD. TENANT shall furnish LANDLORD, upon request, with
automobile license numbers assigned to TENANT’S car or cars, and cars of
TENANT’S employees. TENANT further agrees that it, its invitees and licensees,
will not use the parking area for the permanent garaging of any vehicle or for
overnight parking. TENANT covenants that throughout the term of this Lease, it
shall not conduct any activity which increases the use of the parking area or
increases the amount of traffic on the parking area beyond the normal use for
customers patronizing TENANT for the use of the Leased Premises as set forth in
the Basic Lease Provisions, page 1, paragraph (11). LANDLORD hereby reserves the
right at any time to make alterations or additions to and to build additional
stories on the building in which the Leased Premises are contained and to build
adjoining the same so long as it does not materially interfere with TENANT’s use
of the Leased Premises. LANDLORD also reserves the right to construct other
buildings or improvements in the Center so long as it does not materially
interfere with TENANT’s use of the Leased Premises.

 

18. Roof: Intentionally Omitted.

 

19. Insurance by TENANT – Indemnification: TENANT, at TENANT’S sole cost and
expense, shall obtain and maintain in effect at all times, starting with the
Rent Commencement Date and continuing throughout the Term of this Lease and any
Option terms, insurance policies providing the following coverages
(collectively, “TENANT’S Insurance”):

 

A. An “all-risk” property insurance policy, including a full replacement cost
endorsement, insuring TENANT’S fixtures, equipment and all of the contents in
the Leased Premises, including, but not limited to, improvements and
betterments, merchandise and inventory, for not less than the full replacement
value of said items. Any and all proceeds of such insurance, for as long as this
Lease shall remain in effect, shall be used only to repair or replace the items
so insured.

 

15



--------------------------------------------------------------------------------

B. A policy of plate glass insurance naming LANDLORD and each Mortgagee as
additional insureds and loss payees and including a full replacement cost
endorsement insuring against all risks, in amounts satisfactory to LANDLORD,
covering the full cost of repairing and restoring all of the plate glass in, at
or about the Leased Premises. In lieu of the foregoing, TENANT may self-insure
against damage to plate and other glass in, at or about the Leased Premises;
however, in the event TENANT self-insures, then TENANT shall replace, with glass
of like kind and equal quality, at the expense of TENANT, within forty-eight
(48) hours after the damages occur, any and all plate and other glass damaged
from any cause whatsoever. If TENANT fails to replace any damaged plate or other
glass as aforesaid, then (i) such failure shall constitute an “Event of Default”
(as hereinafter defined), (ii) LANDLORD shall have the right to replace said
plate or other glass at the expense of TENANT without waiving such default, and
(iii) without excusing such Event of Default, TENANT shall, without any further
request or demand by LANDLORD, obtain and maintain a policy of plate glass
insurance as aforesaid during the remainder of the Term of this Lease. In the
event of an emergency, LANDLORD shall have the right to replace said plate or
other glass within the foregoing forty-eight (48)-hour period as and to the
extent the exigencies of the situation require. If LANDLORD replaces any plate
or other glass pursuant to this section, then TENANT shall reimburse LANDLORD
for all costs associated with the replacement within ten (10) days.

 

C. A policy or policies of comprehensive public liability insurance, protecting
LANDLORD, TENANT and each Mortgagee against any liability for injury, death or
property damage occurring upon, in or about any part of the Leased Premises or
any appurtenances thereto, with each such policy to afford protection with a
combined single limit for bodily injury and property damage of not less than
Three Million Dollars ($3,000,000.00) per occurrence. The foregoing minimum
limits may, at LANDLORD’S option and upon thirty (30) days’ notice to TENANT, be
increased from time to time based on the limits customarily required by
institutional shopping center lenders in the area where the Shopping Center is
located.

 

D. Fire and casualty property insurance insuring the Leased Premises at full
replacement value including protection from such perils as may be insured
against or under a broad form extended coverage endorsement or an all risks of
physical loss policy.

 

E. A policy of rent insurance with respect to damage or destruction caused by
fire or other casualty to be covered under the insurance policy referred to
herein, and in an amount equal to all Rental payable under this Lease for the
twelve (12) months following such damage or destruction. Any and all proceeds of
such insurance shall be paid to and held by LANDLORD for application towards the
payment of rent hereunder. All insurance policies to be provided herein shall
contain an express waiver of any right to subrogation by the insurance company
against TENANT, its agents and employees.

 

20



--------------------------------------------------------------------------------

All insurance policies the TENANT is required to procured under this Lease shall

 

A. be issued by responsible insurance companies licensed to do business in the
Commonwealth of Pennsylvania, and shall have such form and content as shall
comply with all requirements of the Lease or, absent such requirements, shall be
reasonably acceptable to LANDLORD,

 

B. be, excepted as otherwise provided herein, written as primary coverage and
not contributing with, or in excess of, any coverage which LANDLORD may carry,

 

C. name LANDLORD and each Mortgagee as additional insureds, and

 

All insurance policies to be provided to TENANT pursuant to the Lease shall (a)
contain an express waiver of any right to subrogation by the insurance company
against LANDLORD and their respective agents and employees, and (b) name
LANDLORD and each Mortgagee as a loss payee. Neither the issuance of any
insurance policy required under this Lease nor the minimum limits specified
herein shall be deemed to limit or restrict in any way TENANT’S liability
arising under or out of this Lease.

 

At least thirty (30) days before the expiration date of each policy furnished
hereunder, TENANT shall deliver to LANDLORD a certificate, or, at LANDLORD’S
option, a certified copy or a duplicate original of each and every insurance
policy TENANT is required to obtain under this section, or the renewal thereof,
as the case may be. Any insurance required to be carried hereunder may be
carried under a blanket policy covering the Leased Premises and other locations
of TENANT, provided that coverage with respect to the Leased Premises is
separately stated and not subject to reduction in connection with any other
properties covered by such policy. If TENANT includes the Leased Premises in
such blanket coverage, TENANT shall deliver to LANDLORD a certificate, or, at
LANDLORD’S option, a duplicate original or certified copy of each such insurance
policy or such other evidence that may be satisfactory to LANDLORD and the
holder of any first Mortgage on the Shopping Center. Each and every insurance
policy required to be carried hereunder by TENANT shall provide that such
insurance policy shall not be canceled unless LANDLORD and each Mortgagee shall
have received thirty (30) days’ prior written notice of cancellation. In the
event that TENANT shall, prior to the thirtieth (30th) day before any insurance
policy will lapse or terminate, or is required to be made effective, fail to
furnish the aforementioned evidence of any insurance coverage herein required to
be procured by TENANT, then LANDLORD, at its sole option, shall have the right
to obtain said coverage and pay the premiums therefore for a period not
exceeding one year in each instance, and the premiums so paid by LANDLORD shall
be payable by TENANT to LANDLORD, on demand, as Additional Rent.

 

20. Right of Access: TENANT will permit LANDLORD, its agents, employees and
contractors to enter the Leased Premises and all parts thereof to inspect the
same, to enforce or carry out any provisions of this Lease binding upon TENANT
but not fully and properly performed by TENANT, to perform any defaulted
obligation of TENANT or for any other proper purpose, and during the final six
(6) months of the Original and Option terms and during the final (9) months of
the second Option term to bring prospective tenants and at any time to bring
prospective purchasers or appraisers into the Leased Premises for the purposes
of inspecting the same; provided, however, such entry does not unreasonably
interfere with the normal operations of TENANT’S business.

 

17



--------------------------------------------------------------------------------

21. Indemnification and Hold Harmless: TENANT shall defend, indemnify and hold
LANDLORD and LANDLORD’S agents, officers, directors, employees and contractors,
harmless against and from any and all injuries, costs, expenses, liabilities,
losses, damages, injunctions, suits, actions, fines, penalties, and demands of
any kind or nature (including reasonable attorneys fees) arising in connection
with any and all third party claims arising out of (a) injuries occurring within
the Leased Premises; (b) any intentional acts or negligence of TENANT or
TENANT’s agents, employees or contractors; (c) the breach or default in the
performance of any obligations on TENANT’s part to be performed under this
Lease, or (d) the failure of any representation or warranty made by TENANT
herein to be true when made. This indemnity does not include the intentional or
negligent acts or omissions of LANDLORD or its agents, officers, contractors or
employees. This indemnity shall survive termination of this Lease.

 

LANDLORD shall defend, indemnify and hold TENANT and TENANT’s agents, officers,
directors, employees and contractors, harmless against and from any and all
injuries, costs, expenses, liabilities, losses, damages, injunctions, suits,
actions, fines, penalties, and demands of any kind or nature (including
reasonable attorneys fees) arising in connection with any and all third party
claims arising out of (a) injuries occurring in the common areas or any other
portion of the Shopping Center outside the Leased Premises; (b) any intentional
acts or negligence of LANDLORD or LANDLORD’S agents, employees or contractors;
(c) the breach or default in the performance of any obligations on LANDLORD’S
part to be performed under this Lease, or (d) the failure of any representation
or warranty made by LANDLORD herein to be true when made. This indemnity does
not include the intentional or negligent acts or omissions of TENANT or its
agents, officers, contractors or employees. This indemnity shall survive
termination of this Lease.

 

22. Total or Partial Destruction: If the Leased Premises shall be partially or
wholly damaged or destroyed by fire or other insured casualty after the
commencement of the term of this Lease, TENANT shall use the proceeds of
insurance on the Leased Premises for restoration and rebuilding of the Leased
Premises. Provided, however, that should such damage or destruction occur within
one (1) year of the end of this Lease (or any renewal option), TENANT shall have
the option of canceling and terminating this Lease on giving LANDLORD ninety
(90) days written notice of TENANT’s intention to do so. If TENANT elects to
terminate this Lease in accordance with the foregoing option, TENANT shall be
under no duty to restore, rebuild or repair the Leased Premises and the
insurance proceeds payable to TENANT, including all loss of rent insurance, as a
result of such damage or destruction to the Leased Premises shall be paid to
LANDLORD.

 

TENANT agrees that its fire insurance policies shall include appropriate clauses
pursuant to which the insurance carriers:

 

A. Waive all rights of subrogation against LANDLORD with respect to losses
payable under such policies, and/or

 

18



--------------------------------------------------------------------------------

B. Agree that such policies shall not be invalidated should the insured waive,
in writing, prior to a loss, any or all right of recovery against any party for
losses covered by such policies.

 

C. TENANT hereby waives any and all right of recovery which it might otherwise
have against LANDLORD, its agents, employees, licensees, visitors or invitees,
for loss or damage to TENANT’S contents, furniture, furnishings, fixtures and
other property removable by TENANT under the provisions of this Lease
notwithstanding that such loss or damage may result from the negligence or fault
of LANDLORD, its agents or employees, so long as such loss or damage does not
result from LANDLORD’S gross negligence or willful misconduct. TENANT agrees to
advise LANDLORD promptly as to the language of the clauses included in its
insurance policies pursuant to this paragraph. TENANT also agrees to notify
LANDLORD prior to any change of the terms of any such policy which would affect
such clauses.

 

23. Eminent Domain: If the Leased Premises shall be taken under the power of
eminent domain, then this Lease shall terminate on the day when TENANT is
required to yield possession thereof. If the amount of the Leased Premises so
taken is such as to impair substantially the usefulness of the Leased Premises
for the purpose for which the same are hereby leased, then TENANT shall have the
option to terminate this Lease as of the date when TENANT is required to yield
possession by delivering written notice to LANDLORD within sixty (60) days after
the date TENANT is deprived of possession.

 

All compensation awarded for such taking of the fee and the leasehold shall
belong to and be the property of the LANDLORD. TENANT releases in favor of and
assigns to LANDLORD all claims in such connection and agrees with LANDLORD that
TENANT shall make no claims therefore against LANDLORD, the condemner or any
other party, provided, however, that LANDLORD shall not be entitled to any
portion of any award made to TENANT for the cost of removal of TENANT’S stock,
the unamortized value of TENANT’s leasehold improvements and TENANT’S removable
trade fixtures.

 

24. Assignment and Subletting:

 

A. TENANT may not assign this Lease in whole or in part, or sublet all or any
part of the Leased Premises, without the prior written consent of LANDLORD. The
LANDLORD shall not unreasonably withhold such consent. Consent by LANDLORD to
any assignment or subletting shall not constitute a waiver of the necessity for
such consent to any subsequent assignment or subletting. Notwithstanding any
assignment or subletting made with LANDLORD’S consent, TENANT shall remain fully
liable to LANDLORD under this Lease and, if required, TENANT shall provide
LANDLORD with a written agreement of any approved assignee or subtenant whereby
the approved assignee or subtenant undertakes liability to LANDLORD (along with
TENANT) for payment and performance without any limitations as required of
TENANT under this Lease.

 

19



--------------------------------------------------------------------------------

B. Rent Recapture. Subject to the provisions of the above paragraph, should
LANDLORD approve any assignment or subletting of the premises, TENANT,
subtenant, assignee or other occupant, shall promptly and directly pay LANDLORD
the full amount of all rent, income or other money collected from any subtenant
or assignee that is in excess of the fixed minimum rent then in effect. Such
payment of any excess rent shall not relieve TENANT of the obligation to pay the
fixed minimum rent then in effect.

 

25. Custom and Usage: LANDLORD and TENANT shall each have the right at all times
to enforce the covenants and conditions of this Lease in strict accordance with
the terms hereof, notwithstanding any conduct or custom on its part in
refraining from so doing. The failure of LANDLORD or TENANT at any time or times
to enforce its rights under said covenants and provisions strictly in accordance
with the same shall not be construed as having created a custom in any way or
manner contrary to the specific terms, provisions and covenants of this Lease or
as having in any way or manner modified the same.

 

26. Performance of TENANT’S Covenants: If TENANT fails to perform any of the
agreements and covenants expressed in this Lease as to be performed by TENANT,
then LANDLORD may, at its option, enter upon the Leased Premises and perform
such agreement or covenant on TENANT’S behalf, and LANDLORD shall have no
liability to TENANT for any loss or damage resulting in any way from such action
by LANDLORD and TENANT agrees promptly to pay upon demand as Additional Rent any
expense incurred by LANDLORD in taking such action with interest thereon at The
Wall Street Journal Prime Rate, if not so paid on demand. In the event TENANT
defaults in the payment of Rent as described in Section 27(A) three or more
times in any twelve (12) month period, the interest rate described herein shall
be increased to ten (10%) percent or the Wall Street Journal Prime Rate,
whichever is higher.

 

27. Events of Default: This Lease is made upon the condition that TENANT shall
punctually and faithfully perform all of the covenants, conditions and
agreements by it to be performed as is set forth in this Lease. The following
shall each be deemed to be an event of default (each of which is sometimes
referred to as an “Event of Default” in this Lease):

 

A. The failure by TENANT to pay the Rent, including but not limited to Minimum
Rent, Additional Rent or any late charges or fees, or any installment thereof
when due or within ten (10) days of the due date;

 

B. The filing of a Mechanics’ Lien as the result of TENANT’S work not paid for
contrary to the provisions of this Lease;

 

C. After the completion of TENANT’S Work, the failure of TENANT to remain
continuously open for business in the Leased Premises during regular business
hours for one hundred twenty (120) consecutive days, or if TENANT vacates or
abandons the Leased Premises;

 

D. The failure of TENANT to observe or perform any of the covenants, terms or
conditions set forth in respect to assignment and subletting when such failure
continues for a period of fifteen (15) days;

 

20



--------------------------------------------------------------------------------

E. The failure of TENANT to observe or perform any of the other covenants, terms
or conditions set forth in this Lease where said failure continues for a period
of fifteen (15) days after written or oral notice thereof from LANDLORD to
TENANT (unless such failure cannot reasonably be cured within fifteen (15) days
and TENANT shall have commenced to cure said failure within fifteen (15) days
and continued diligently to pursue the curing of the same until completed);

 

F. The commencement of levy, execution, or attachment proceedings against TENANT
or a substantial portion of TENANT’S assets; the commencement of levy,
execution, attachment or other process of law upon, on, or against the estate
created in TENANT hereby; the application for or the appointment of a
liquidator, receiver, custodian, sequester, conservator, trustee, or other
similar judicial officer (and such appointment continues for a period of sixty
(60) days); the insolvency of TENANT in the bankruptcy or equity sense; or any
assignment by TENANT for the benefit of creditors.

 

G. The commencement of a case by or against TENANT or any guarantor, under any
insolvency, bankruptcy, creditor adjustment or debtor rehabilitation laws, state
or federal. The determination by the TENANT to request relief under any
insolvency proceeding, including any insolvency, bankruptcy, creditor adjustment
or debtor rehabilitation laws, state or federal, terminates the estate created
in TENANT hereby and the Leased Premises shall not become an asset in any such
proceedings;

 

H. Repetition or continuation of any failure to pay any Rent or other sums
reserved hereunder when due as provided herein where such failure shall be
repeated on three (3) occasions in any twelve (12) month period;

 

I. The failure of TENANT to pay when due all taxes, assessments and government
charges imposed upon it or which it is required to withhold and pay over within
ten (10) days of receiving notices that any such amounts have been imposed and
are overdue;

 

J. The sale or removal of a substantial portion of TENANT’S property located in
the Leased Premises in a manner which is outside the ordinary course of TENANT’S
business.

 

28. LANDLORD’S Remedies:

 

A. LANDLORD may treat any Event of Default as a breach of this lease. LANDLORD’S
failure to insist upon strict performance of any covenant, term or condition of
this Lease or to exercise any rights or remedies it has reserved herein shall
not be deemed a waiver or relinquishment for the future of such performance,
right or remedy. In addition to any and all other rights and remedies of
LANDLORD in this Lease or as provided by law or equity, LANDLORD shall have the
following rights and remedies if there shall occur any Event of Default:

 

(1) To terminate the Lease, and without further notice, to re-enter the Leased
Premises and take possession thereof and to remove all persons therefrom, and
TENANT shall have no further claims or rights hereunder;

 

21



--------------------------------------------------------------------------------

(2) To bring suit for the collection of Rent and for damages (including without
limitation, reasonable attorneys’ fees and the cost of repairing and re-letting
the Leased Premises) without entering into possession of the Leased Premises or
canceling this Lease. Commencement of any action by LANDLORD for rent and
damages shall not be construed as an election to terminate this Lease and shall
not absolve or discharge TENANT from any of its obligations or liabilities for
the remainder of the Term;

 

(3) To retake possession of the Leased Premises from TENANT by summary
proceedings or otherwise. To the extent permitted by law, TENANT waives notice
of re-entry or repossession. Commencement of any action by LANDLORD for re-entry
shall not be construed as an election to terminate this Lease and shall not
absolve or discharge TENANT from any of its obligations or liabilities for the
remainder of the Term. If, in the event of any ouster, LANDLORD re-lets the
Leased Premises, TENANT shall continue to be liable for the payment of any
deficiencies in Rent after such re-let. LANDLORD shall make a good faith effort
to re-let the Leased Premises at market rates after ousting TENANT. In the event
of any re-entry, LANDLORD shall have the right but not the obligation to remove
any personal property from the Leased Premises and place the same in storage at
a public warehouse at the expense and risk of the TENANT;

 

(4) To enter the Leased Premises and, without further demand or notice, proceed
to distress and sale of the goods, chattels, and personal property there found
and to levy the Rent, and TENANT shall pay all costs and officers’ commissions,
including watchmen’s wages and sums chargeable to LANDLORD, and further
including the five (5%) percent chargeable by the Act of Assembly as commissions
to the constable or other person making the levy, and in such cases all costs,
officers’ commissions and other charges shall immediately attach and become part
of the claim of LANDLORD for Rent, and any tender of Rent without said costs,
commissions and charges made after the issuance of a warrant of distress, shall
not be sufficient to satisfy the claim of LANDLORD.

 

In the event of a breach or threatened breach by TENANT of any of the covenants
or provisions hereof, LANDLORD shall have the right of injunction and the right
to invoke any remedy allowed at law or in equity as if re-entry, summary
proceedings and other remedies were not herein provided for. Mention in this
Lease of any particular remedy shall not preclude LANDLORD from any other
remedies under this Lease, now or hereafter existing at law or in equity or by
statute.

 

B. IF TENANT SHALL DEFAULT IN THE PAYMENT OF THE RENT OR ANY OTHER SUMS DUE
HEREUNDER BY TENANT, OR IN THE EVENT OF A DELIBERATE EVENT OF DEFAULT AS DEFINED
HEREIN, TENANT HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY PROTHONOTARY OR
ATTORNEY OF ANY COURT OF RECORD WITHIN THE UNITED STATES OF AMERICA, OR
ELSEWHERE, TO APPEAR FOR TENANT, WITH OR WITHOUT

 

22



--------------------------------------------------------------------------------

COMPLAINT FILED; AND IN SAID SUITS OR ACTIONS TO CONFESS JUDGMENT, OR A SERIES
OF JUDGMENTS, AGAINST TENANT AND ALL PERSONS CLAIMING THROUGH OR UNDER TENANT,
IN FAVOR OF LANDLORD, FOR ALL OR ANY PART OF SAID RENTAL AND/OR SAID OTHER SUMS,
INCLUDING, BUT NOT LIMITED TO, THE AMOUNTS DUE FROM TENANT TO LANDLORD UNDER
SUBSECTION (a) or SUBSECTION (b) OF THIS SECTION, AND INCLUDING ANY AMOUNT TO
WHICH LANDLORD WOULD BE ENTITLED AS DAMAGES UNDER THE PROVISIONS OF THIS LEASE,
INCLUDING, BUT NOT LIMITED TO, ARTICLE 19, AND FOR INTEREST AND COSTS, AND A
REASONABLE ATTORNEY’S COMMISSION NOT TO EXCEED FIVE (5%) PERCENT OF THE TOTAL
AMOUNT OF SUCH RENTAL AND/OR SAID OTHER SUMS FOR COLLECTION, FOR WHICH THIS
LEASE, OR A TRUE AND CORRECT COPY THEREOF, SHALL BE SUFFICIENT WARRANT, AND SUCH
POWERS MAY BE EXERCISED AS WELL AFTER THE TERMINATION OR EXPIRATION OF THE TERM
OF THIS LEASE. THE WARRANT OF ATTORNEY HEREIN GRANTED SHALL NOT BE EXHAUSTED BY
ONE (1) OR MORE EXERCISES THEREOF, BUT SUCCESSIVE ACTIONS MAY BE COMMENCED AND
SUCCESSIVE JUDGMENTS MAY BE CONFESSED OR OTHERWISE ENTERED AGAINST TENANT FROM
TIME TO TIME AS OFTEN AS ANY OF THE RENT AND/OR OTHER AMOUNTS AND SUMS SHALL
FALL OR BE DUE OR BE IN ARREARS, AND THIS WARRANT OF ATTORNEY MAY BE EXERCISED
AFTER THE TERMINATION OR EXPIRATION OF THE TERM AND/OR DURING OR AFTER ANY
EXTENTIONS OF THE TERMS OR RENEWALS OF THIS LEASE. TENANT HEREBY ACKNOWLEDGES
THAT BY AGREEING TO THE FOREGOING CONFESSION OF JUDGMENT AND WARRANT OF
ATTORNEY, TENANT WAIVES THE RIGHT TO NOTICE AND A PRIOR JUDICIAL PROCEEDING TO
DETERMINE ITS RIGHTS AND LIABILITIES, AND FURTHER ACKNOWLEDGES THAT LANDLORD
MAY, ON DEFAULT BY TENANT UNDER THE LEASE, SUBJECT TO SUCH NOTICE REQUIREMENTS,
IF ANY, AS ARE HEREIN EXPRESSLY PROVIDED, OBTAIN A JUDGMENT AGAINST TENANT FOR
ALL SUMS DUE HEREUNDER, AND LEVY EXECUTION ON SUCH JUDGMENT AGAINST ANY AND ALL
PROPERTY OF TENANT WITHOUT ANY OPPORTUNITY OF TENANT TO RAISE ANY DEFENSE,
SETOFF, COUNTERCLAIM OR OTHER CLAIM THAT TENANT MAY HAVE, AND THAT TENANT
KNOWINGLY, VOLUNTARILY AND INTELLIGENTLY GRANTS LANDLORD THE FOREGOING RIGHT TO
CONFESS JUDGMENT AND WARRANT OF ATTORNEY AS AN EXPLICIT AND MATERIAL PART OF THE
CONSIDERATION BARGAINED FOR BETWEEN TENANT AND LANDLORD. TENANT CERTIFIES THAT
IT HAS BEEN REPRESENTED BY (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) AT THE
SIGNING OF THIS LEASE AND IN THE GRANTING OF THIS CONFESSION OF JUDGMENT AND
WARRANT OF ATTORNEY BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL,
AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THE CONFESSION OF JUDGMENT AND
WARRANT OF ATTORNEY WITH COUNSEL. TENANT FURTHER CERTIFIES THAT IT HAS READ AND
UNDERSTANDS THE MEANING AND EFFECT OF THE FOREGOING CONFESSION OF JUDGMENT AND
WARRANT OF ATTORNEY. TENANT FURTHER ACKNOWLEDGES THAT THIS LEASE IS A COMMERCIAL
TRANSACTION, AND THAT THE RELATIONSHIP BETWEEN LANDLORD AND TENANT CREATED
HEREUNDER IS COMMERCIAL IN NATURE.

 

23



--------------------------------------------------------------------------------

D. IN ANY ACTION FOR RENT OR OTHER SUMS, IF LANDLORD SHALL FIRST CAUSE TO BE
FILED IN SUCH ACTION AN AFFIDAVIT MADE BY IT OR SOMEONE ACTING FOR IT SETTING
FORTH THE FACTS NECESSARY TO AUTHORIZE THE ENTRY OF JUDGMENT, SUCH AFFIDAVIT
SHALL BE CONCLUSIVE EVIDENCE OF SUCH FACTS; AND IF A TRUE COPY OF THIS LEASE
(AND OF THE TRUTH OF THE COPY SUCH AFFIDAVIT SHALL BE SUFFICIENT EVIDENCE) BE
FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL AS A
WARRANT OF ATTORNEY, ANY RULE OF COURT, CUSTOM OR PRACTICE TO THE CONTRARY
NOTWITHSTANDING. TENANT HEREBY WAIVES AND RELEASES TO LANDLORD, AND TO ANY AND
ALL ATTORNEYS WHO MAY APPEAR FOR LANDLORD, ALL PROCEDURAL ERRORS IN ANY
PROCEEDINGS TAKEN BY LANDLORD, WHETHER BY VIRTUE OF THE WARRANTS OF ATTORNEY
CONTAINED IN THIS LEASE OR NOT, STAY OF EXECUTION AND EXTENSION OF TIME OF
PAYMENT, ALL LAWS EXEMPTING REAL OR PERSONAL PROPERTY FROM EXECUTION AND ALL
LIABILITY THEREFOR, AND NO BENEFIT OF EXEMPTION WILL BE CLAIMED UNDER AND BY
VIRTUE OF ANY EXEMPTION LAW NOW IN FORCE OR WHICH MAY HEREAFTER BE PASSED.

 

E. TENANT expressly waives:

 

(1) The benefit of all laws, now or hereinafter in force, exemption of any goods
in the Leased Premises on elsewhere from distraint, levy or sale in any legal
proceedings taken by LANDLORD to enforce any right under this Lease.

 

(2) The benefit of all laws now made or which may hereafter be made regarding
any limitation as to the goods upon which, or the time within which, distress is
to be made after the removal of goods, and TENANT further relieves LANDLORD of
the obligation of providing or identifying such goods; it being the purpose and
intent of this provision that all goods of TENANT, whether upon the Leased
Premises or not, shall be liable to distress for rent.

 

29. Accord and Satisfaction: No payment by TENANT or receipt by LANDLORD of a
lesser amount than the Monthly or Additional Rent herein stipulated shall be
deemed to be other than on account of the earliest stipulated Monthly or
Additional Rent, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as Monthly or Additional Rent be deemed
an accord and satisfaction, and LANDLORD may accept such check or payment
without prejudice to LANDLORD’S right to recover the balances of such Monthly or
Additional Rent or pursue any other remedy provided in this Lease.

 

30. Subordination of Lease: TENANT’S rights under this Lease are and shall
remain subject and subordinate to the operation and effect of

 

(a) any lease of land only or of land and buildings in a sale-leaseback
transaction involving the Premises, or

 

24



--------------------------------------------------------------------------------

(b) any mortgage, deed of trust or other security instrument constituting a
mortgage lien upon the Premises, whether the same shall be in existence at the
date hereof or created hereafter, any such lease, mortgage, deed of trust or
other security instrument being referred to herein as a “Mortgage” and the party
or parties having the benefit of the same, whether as lessor, mortgagee,
trustee, beneficiary or noteholder, being referred to herein as a “Mortgagee”.
TENANT’S acknowledgment and agreement of subordination provided for in this
Section is self-operative and no further instrument of subordination shall be
required; however, TENANT shall execute such further assurances thereof as shall
be requested or as may be requested from time to time by LANDLORD or a
Mortgagee. If a Mortgagee shall so elect by notice to TENANT or by the recording
of a unilateral declaration of subordination, this Lease and TENANT’S rights
hereunder shall be superior and prior in right to the Mortgage of which such
Mortgagee has the benefit, with the same force and effect as if this Lease had
been executed, delivered and recorded prior to the execution, delivery and
recording of such Mortgage, subject, nevertheless, to such conditions as may be
set forth in any such notice of declaration.

 

TENANT agrees to subordinate its rights under this Lease to any lease wherein
LANDLORD is the lessee and to the lien of any or all mortgages or deeds of
trust, regardless of whether such lease, mortgage or deeds of trust now exist or
may hereinafter be created with regard to all or any part of the Shopping
Center, and to any and all advances to be made thereunder, and to the interest
thereon, and all modifications, consolidations, renewals, replacements and
extensions thereof, termination of the Lease or foreclosure under the mortgage
or deeds of trust, to recognize this Lease, if TENANT is not in default. Such
subordination shall be effective without the execution of any further
instrument. TENANT also agrees that any lessor, mortgagee or trustee may elect
to have this Lease prior to any lease or lien of its mortgage or deed of trust,
and in the event of such election and upon notification by such lessor,
mortgagee or trustee to TENANT to that effect, this Lease shall be deemed prior
in lien to the said lease, mortgage or deed of trust, whether this Lease is
dated prior to or subsequent to the date of said lease, mortgage or deed of
trust.

 

The LANDLORD will arrange with any current or future Mortgagee, on the
Mortgagee’s standard form, a Subordination, Non-Disturbance and Attornment
Agreement (the “SNDA”), which shall acknowledge TENANT’s rights under the
insurance and condemnation sections of this Lease and which also provides, among
other items, that if by disposition, foreclosure or otherwise, such holder or
any successor-in-interest shall come into possession of the Leased Premises or
shall become the owner of the Leased Premises, or take over the right of the
LANDLORD in the Leased Premises, such mortgage holder will not disturb the
possession, use or enjoyment of the Leased Premises by the TENANT nor disaffirm
this Lease or the TENANT’s rights or estate hereunder so long as all of the
obligations of TENANT are fully performed in accordance with the terms of this
Lease.

 

31. TENANT’S Attornment: TENANT shall, in the event of the sale or assignment of
LANDLORD’S interest in the Leased Premises, or in the event of any proceedings
brought for the foreclosure of, or in the event of the exercise of the power of
sale under any mortgage or deed of trust covering the Leased Premises, or in the
event of the termination of any lease in a sale-leaseback transaction wherein
LANDLORD is the lessee, attorn to and recognize such purchaser or assignee or
mortgagee as LANDLORD under this Lease.

 

25



--------------------------------------------------------------------------------

TENANT agrees that, upon the request of LANDLORD, or any such lessor, mortgagee
or trustee, TENANT shall execute and deliver whatever instruments may be
required for such purposes and to carry out the intent of this paragraph, and in
the event TENANT fails to do so within fifteen (15) days after demand in
writing, TENANT does hereby make, constitute and irrevocably appoint LANDLORD as
its attorney-in-fact, coupled with an interest, in its name, place and stead to
sign and deliver such instruments as if the same had been signed and delivered
by TENANT.

 

32. Lease Subject to Financing Requirement: If any lending institution with
which LANDLORD has negotiated or may negotiate construction, interim or
long-term financing for the Shopping Center does not approve the financial and
credit rating of TENANT for purposes of such financing, or if any such lending
institution shall require a change or changes in this Lease as a condition of
its approval of this Lease for such financing, and if within fifteen (15) days
after notice from LANDLORD (a) TENANT fails or refuses to supply or execute
assurances and/or guarantees which are stated by LANDLORD as necessary to secure
the approval of TENANT’S financial and credit rating by any such lending
institution; or (b) if TENANT fails or refuses to execute with LANDLORD the
amendment or amendments to this Lease accomplishing the change or changes which
are stated by LANDLORD to be needed in connection with approval of this Lease
for purposes of such financing, LANDLORD shall have the right to cancel this
Lease at any time prior to the commencement of TENANT’S Work as defined herein
in Exhibit “B”. In the event of cancellation by LANDLORD hereunder, this Lease
shall be and become null and void with no further liability or obligation on the
part of either party hereto.

 

33. Entire Agreement: This Lease, including the Exhibits hereto and any addenda
hereto, sets forth all of the covenants, promises, agreements, conditions and
understandings between LANDLORD and TENANT concerning the Leased Premises and
the Shopping Center. No alteration, amendment, change or addition to this Lease
shall be binding upon LANDLORD or TENANT unless reduced to writing, signed by
them and mutually delivered between them.

 

34. TENANT Will Quit: TENANT agrees to quit and remove from the Leased Premises
at the end of the term or sooner termination of this Lease, without notice and
that TENANT will thereupon without delay deliver to LANDLORD all keys TENANT may
have for the Leased Premises.

 

35. Bankruptcy and Insolvency:

 

A. In the event TENANT shall become a debtor under Chapter 7 of the Bankruptcy
Code as it may be amended or to any other successor statute thereto, and the
Trustee or Tenant shall elect to assume this Lease for the purpose of assigning
the same or otherwise, such election and assignment may only be made if all of
the terms and conditions of hereof are satisfied. If such Trustee shall fail to
elect or assume this Lease within sixty (60) days after the filing of the
Petition, this Lease shall be deemed to have been reflected. LANDLORD shall be

 

26



--------------------------------------------------------------------------------

thereupon immediately entitled to possession of the demised premises without
further obligation to TENANT or Trustee, and this Lease shall be canceled, but
LANDLORD’S right to be compensated for damages in such liquidation proceedings
shall survive.

 

B. In the event a Petition for reorganization or adjustment of debts is filed
concerning Tenant under Chapters 11 or 13 of the Bankruptcy Code, or a
proceeding is filed under Chapter 7 of the Bankruptcy Code and is transferred to
Chapters 11 or 13, the Trustee or Tenant, as Debtor-In-Possession, must elect to
assume this Lease within seventy-five (75) days from the date of the filing of
the Petition under Chapters 11 or 13, or the Trustee or Debtor-In- Possession
shall be deemed to have rejected this Lease. No election by the Trustee or
Debtor-In-Possession to assume this Lease, whether under Chapters 7, 11 or 13,
shall be effective unless each of the following conditions, which LANDLORD and
TENANT acknowledge are commercially reasonable in the context of a bankruptcy
proceeding of TENANT, have been satisfied, and LANDLORD has so acknowledged in
writing:

 

(1) The Trustee or the Debtor-In-Possession has cured, or has provided LANDLORD
adequate assurance (as defined below) that:

 

(i) Within ten (10) days from the date of such assumption the Trustee will cure
all monetary defaults under this Lease; and

 

(ii) Within thirty (30) days from the date of such assumption the Trustee will
cure all non-monetary defaults under this Lease.

 

(2) The Trustee or the Debtor-In-Possession has compensated, or has provided to
LANDLORD adequate assurance (as defined below) that within ten (10) days from
the date of assumption LANDLORD will be compensated for any pecuniary loss
incurred by LANDLORD arising from the default of TENANT, the trustee, or the
Debtor-In- Possession as recited in LANDLORD’S written statement of pecuniary
loss sent to the Trustee or Debtor-In-Possession.

 

(3) The Trustee or the Debtor-In-Possession has provided LANDLORD with adequate
assurance of the future performance of each of TENANT’S, Trustee’s or Debtor-In-
Possession’s obligations under this lease; provided, however, that:

 

(i) The Trustee or Debtor-In-Possession shall also deposit with LANDLORD, as
security for the timely payment of rent, an amount equal to three (3) months
rent (as adjusted pursuant to Section 35.B(3)(iii)below) and other monetary
charges accruing under this Lease; and

 

(ii) If not otherwise required by the terms of the Lease, the Trustee or
Debtor-In- Possession shall also pay in advance on the date minimum rent is
payable 1/12th of TENANT’S annual obligations under this Lease for maintenance,
common area charges, real estate taxes, merchants’ association dues, insurance
and similar charges.

 

27



--------------------------------------------------------------------------------

(iii) From and after the date of the assumption of this Lease, the Trustee or
Debtor- In-Possession shall pay as minimum rent an amount equal to the minimum
rental otherwise payable hereunder, which amount shall be payable in advance in
equal monthly installments on the date minimum rent is payable.

 

(iv) The obligations imposed upon the Trustee or Debtor-In-Possession shall
continue with respect to Tenant or any assignee of the Lease after the
completion of bankruptcy proceedings.

 

(4) The assumption of this Lease will not:

 

(i) Breach any provision in any other lease, mortgage, financing agreement or
other agreement by which LANDLORD is bound relating to the Shopping Center; or

 

(ii) Disrupt, in LANDLORD’S reasonable judgment, the tenant mix of the Shopping
Center or any other attempt by LANDLORD to provide a specific variety of retail
stores in the Shopping Center which, in LANDLORD’S judgment, would be most
beneficial to all of the tenants of the Shopping Center and would enhance the
image, reputation and profitability of the Shopping Center.

 

C. For purposes of this Section, LANDLORD and TENANT acknowledge that in the
context of a bankruptcy proceeding of TENANT, at a minimum “adequate assurance”
shall mean:

 

(1) The Trustee or Debtor-In-Possession has and will continue to have sufficient
unencumbered assets after the payment of all secured obligations and
administrative expenses to assure LANDLORD that the Trustee or
Debtor-In-Possession will have sufficient funds to fulfill the obligations of
TENANT under this Lease, and to keep the demised premises stocked with
merchandise and properly staffed with sufficient employees to conduct a fully
operational, actively promoted business on the demised premises; and

 

(2) The Bankruptcy Court shall have entered an Order segregating sufficient cash
payable to LANDLORD and/or the Trustee or Debtor-In-Possession shall have
granted a valid and perfected first lien and security interest and/or mortgage
in property of TENANT, Trustee or Debtor-In-Possession, acceptable as to value
and kind to LANDLORD, to secure to LANDLORD with obligation of the Trustee or
Debtor-In-Possession to cure the monetary and/or non-monetary defaults under
this Lease within the time periods set forth above.

 

(3) In the event that this Lease is assumed by a Trustee appointed for TENANT or
by TENANT as Debtor-In-Possession under the provisions of Section (2) hereof and
thereafter TENANT is liquidated or files a subsequent Petition for
reorganization or adjustment of debts under Chapters 11 or 13 of the Bankruptcy
Code, then, and in either of such events, LANDLORD may, at its option, terminate
this Lease and all rights of TENANT hereunder, by giving TENANT written notice
of its election to so terminate, by no later than thirty (30) days after the
occurrence of either of such events.

 

28



--------------------------------------------------------------------------------

(4) If the Trustee or Debtor-In-Possession has assumed the Lease pursuant to the
terms and provisions of Sections (1) or (2) herein, for the purposes of
assigning (or elects to assign) TENANT’S interest under this Lease or the estate
created thereby, to any other person, such interest or estate may be so assigned
only if LANDLORD shall acknowledge in writing that the intended assignee has
provided adequate assurance as defined in this Section (4) of future performance
of all of the terms, covenants and conditions of this Lease to be performed by
TENANT.

 

For purposes of this Section (4), LANDLORD and TENANT acknowledge that, in the
context of a Bankruptcy proceeding of TENANT, at a minimum “adequate assurance
of future performance” shall mean that each of the following conditions have
been satisfied, and LANDLORD has so acknowledged in writing:

 

(i) The assignee has submitted a current financial statement audited by a
certified public accountant which shows a net worth and working capital in
amounts determined to be sufficient by LANDLORD to assure the future performance
by such assignee of TENANT’S obligations under this Lease;

 

(ii) The assignee, if requested by LANDLORD, shall have obtained guarantees in
form and substance satisfactory to LANDLORD from one (1) or more persons who
satisfy LANDLORD’S standards of creditworthiness;

 

(iii) The assignee has submitted in writing evidence, satisfactory to LANDLORD,
of substantial retailing experience in shopping centers of comparable size to
the Shopping Center and in the sale of merchandise and services permitted under
this Lease; and

 

(iv) LANDLORD has obtained all consents or waivers from any third party required
under any lease, mortgage, financing arrangement or other agreement by which
LANDLORD is bound to permit LANDLORD to consent to such assignment.

 

(5) When, pursuant to the Bankruptcy Code, the Trustee or Debtor-In-Possession
shall be obligated to pay reasonable use and occupancy charges for the use of
the demised premises or any portion thereof, such charges shall not be less than
the minimum rent as defined in this Lease and other monetary obligations of
TENANT for the payment of maintenance, common area charges, real estate taxes,
merchants association dues, insurance and similar charges.

 

(6) Neither TENANT’S interest in the Lease, nor any lesser interest of TENANT
herein, nor any estate of TENANT hereby created, shall pass to any trustee,
receiver, assignee for the benefit of creditors, or any other person or entity,
or otherwise by operation of law under the laws of any state having jurisdiction
of the person or property of TENANT (hereinafter referred to as the “state law”)
unless LANDLORD shall consent to such transfer in writing. No acceptance by
LANDLORD of rent or any other payments from any such trustee,

 

29



--------------------------------------------------------------------------------

receiver, assignee, person or other entity shall be deemed to have waived, nor
shall it waive the need to obtain LANDLORD’S consent of LANDLORD’S right to
terminate this Lease for any transfer of TENANT’S interest under this Lease
without such consent.

 

(7) In the event the estate of TENANT created hereby shall be taken in execution
or by other process of law, or if TENANT or any guarantor of TENANT’S
obligations hereunder (hereinafter referred to as the “Guarantor”) shall be
adjudicated insolvent pursuant to the provisions of any present or future
insolvency law under state law, or if any proceedings are filed by or against
the guarantor under the Bankruptcy Code, or any similar provisions of any future
federal bankruptcy law, or if a Receiver or Trustee of the property of TENANT or
guarantor shall be appointed under state law by reason of TENANT’S or
guarantor’s insolvency or if any assignment shall be made of TENANT’S or the
law; then and in such event LANDLORD may, at its option, terminate this Lease
and all rights of TENANT hereunder by giving TENANT written notice of the
election to so terminate within thirty (30) days after the occurrence of such
event.

 

36. Mechanic Liens:

 

A. TENANT will not permit to be created or to remain undischarged any lien,
encumbrance or charge (arising out of any work done or materials or supplies
furnished by any contractor, subcontractor, mechanic, laborer or materialman or
any mortgage, conditional sale, security agreement or chattel mortgage, or
otherwise by or for TENANT) which might be or become a lien or encumbrance or
charge upon the Shopping Center or any portion thereof or the income therefrom.
TENANT will not suffer any other matter or thing whereby the estate, rights and
interests of LANDLORD in the Shopping Center or any portion thereof might be
impaired. If any lien or notice of lien on account of any alleged debt of TENANT
or any notice of contract by a party engaged by TENANT or TENANT’S contractor to
work on the Premises shall be filed against the Shopping Center or any portion
thereof, TENANT shall within ten (10) days after demand from LANDLORD, cause the
same to be discharged of record by payment, deposit, bond, order of a court of
competent jurisdiction or otherwise. If TENANT shall fail to cause such lien or
notice of lien to be discharged within the period aforesaid, then, in addition
to any other right or remedy it may have, LANDLORD may, but shall not be
obligated to, discharge such lien by deposit or by bonding proceedings, and in
any such event LANDLORD shall be entitled, if LANDLORD so elects, to compel the
prosecution of an action for the foreclosure of such lien by the interest, costs
and allowances. Any amount so paid by LANDLORD and all costs and expenses,
including attorneys’ fees, incurred by LANDLORD and all costs therewith, shall
constitute Additional Rent payable by TENANT under this Lease and shall be paid
by TENANT to LANDLORD on demand. Nothing herein contained shall obligate TENANT
to pay or discharge any lien created by LANDLORD.

 

B. TENANT shall pay promptly all persons furnishing labor or materials with
respect to any work performed by TENANT or TENANT’S contractor in the Premises.
No work which LANDLORD permits TENANT to do shall be deemed to be for the
immediate use and benefit of LANDLORD so that no mechanic’s or other lien shall
be allowed against the estate of LANDLORD by reason of any consent given by
LANDLORD to TENANT to improve the Premises.

 

30



--------------------------------------------------------------------------------

C. Prior to commencement of any work or the delivery of any material in the
Premises by any contractor, subcontractor or materialman (herein collectively
called “Contractor”), TENANT shall deliver to LANDLORD a recordable waiver of
lien affidavit (herein called “Contractor’s Waiver of Lien”) from TENANT’S
General Contractor in the form attached hereto as Exhibit “E”. Contractor’s
Waiver of Lien provides, among other things, that the Contractor waives any and
all lien rights that it may have against LANDLORD’S interest in the Shopping
Center or any portion thereof.

 

37. Miscellaneous:

 

A. Holding Over: Any holding over by TENANT after the expiration of the term
hereof, with consent of LANDLORD, shall be construed to be a tenant from month
to month only, at the rents and on the other terms and conditions herein
provided to the extent applicable.

 

B. Waiver of Jury Trial: Both LANDLORD and TENANT agree hereby to waive and do
hereby waive trial by jury in any action, proceedings or counter-claim brought
by either or the parties hereto under or in connection with this Lease.

 

C. Waiver of Right of Redemption: TENANT hereby expressly waives any and all
rights of redemption granted by or under any present or future law in the event
TENANT is evicted by the Order of any Court pursuant to any dispossessory
warrant or proceedings in any court.

 

D. Quiet Enjoyment: Upon payment by TENANT of the rents and other sums herein
reserved and provided to be paid by TENANT and upon the observance and
performance by TENANT of all of the covenants, agreements, terms and conditions
of this Lease on TENANT’S part to be observed and performed, TENANT shall
peaceably and quietly hold and enjoy the Lease Premises for the term hereby
demised without hindrance or interruption by LANDLORD or by any persons lawfully
claiming or holding by, through or under LANDLORD, subject nevertheless, to the
terms, provisions and conditions of this Lease.

 

38. Recording: LANDLORD and TENANT agree that TENANT may, at its sole cost and
expense, prepare and record an appropriate Memorandum of this Lease.

 

39. Notice of LANDLORD Default: No default on the part of LANDLORD hereunder
shall be deemed to have occurred until LANDLORD shall have been given thirty
(30) days written notice by TENANT.

 

40. Succession: Subject to the limitations against assignment and subleasing
hereinbefore set out, all rights and liabilities herein given to, or imposed
upon, the respective parties hereto shall extend to and bind the several and
respective heirs, executors, administrators, successors and assigns of the said
parties; and if there shall be more than one tenant, they shall all be bound
jointly and severally by the terms, covenants and agreements herein and the word
“Tenant” shall be deemed and taken to mean each and every person or party
mentioned as a

 

31



--------------------------------------------------------------------------------

tenant herein; and if there shall be more than one tenant any notice required or
permitted by the terms of this Lease may be given by or to any one thereof, and
shall have the same force and effect as if given by or to all thereof.

 

41. Limited Liability: Neither LANDLORD nor any partner of LANDLORD shall be
under any personal liability with respect to any of the provisions of this
Lease, and if LANDLORD is in breach or default under this Lease, TENANT shall
look solely to the equity of LANDLORD in the Leased Premises and the Shopping
Center for the satisfaction of TENANT’S remedies. LANDLORD’S liabilities under
the terms, covenants, conditions, warranties and obligations of this Lease shall
in no event exceed the loss of LANDLORD’S equity interest in the Center.

 

42. Brokers: TENANT represents and warrants to LANDLORD that TENANT has had no
dealings, negotiations or consultations with respect to the Leased Premises or
this transaction with any broker or other intermediary other than Equity
Properties, Inc. and that no other broker or intermediary called the Leased
Premises to TENANT’S attention for lease or to any part in any dealings,
negotiations or consultations with respect to the Leased Premises or this Lease.
TENANT shall indemnify and hold LANDLORD harmless for any damage or liability of
LANDLORD caused by any breach of this representation and warranty.

 

43. Notices:

 

A. Any notice by TENANT to LANDLORD must be served by certified mail, postage
prepaid, addressed to LANDLORD at LANDLORD’S original address, or at such other
address as LANDLORD shall designate to TENANT by written notice, which change of
address by LANDLORD shall not be effective unless received by TENANT.

 

B. Any notice by LANDLORD to TENANT must be served by certified mail, postage
prepaid, addressed to TENANT at the Leased Premises.

 

44. Severability: Each of the sections of this Lease is separate and severable,
and if any section is found to be unenforceable or void, either by statute or
decision of a Court, the remaining sections shall nevertheless be valid and
enforceable.

 

45. Corporate Tenants: TENANT shall provide LANDLORD with an appropriate
corporate resolution whereby it covenants and warrants that: The TENANT is a
duly constituted corporation qualified to do business in the state in which the
Shopping Center is located; all TENANT’S franchise and corporate taxes have been
paid to date; all future forms, reports, fees and other documents necessary for
TENANT to comply with applicable laws will be filed by TENANT when due; and the
persons executing this Lease are duly authorized by the governing body of such
corporation to execute and deliver this Lease (including the confession of
judgment provisions hereinbefore contained) on behalf of the corporation.

 

46. Execution of Lease: The submission of this Lease for examination does not
constitute a reservation of or option for the Leased Premises or any other space
within the Shopping Center and shall vest no right in either party. This Lease
shall become effective as a

 

32



--------------------------------------------------------------------------------

Lease only upon execution and legal delivery thereof by the parties hereto. This
Lease may be executed in more than one counterpart, and each such counterpart
shall be deemed to be an original document.

 

47. Guarantees: Deliberately Omitted.

 

48. Security: Deliberately Omitted.

 

49 First Months’ Rent: Contemporaneously with the execution of this Lease,
TENANT shall pay to LANDLORD the first one (1) months’ rent in advance which
shall be applied against the first one (1) months’ rent when the same comes due.

 

IN WITNESS WHEREOF, LANDLORD and TENANT have duly executed this Lease as of the
day and year first above written.

 

    LANDLORD:

ATTEST:

 

100 BRENTWOOD ASSOCIATES, LP

 

--------------------------------------------------------------------------------

 

BY:

 

 

--------------------------------------------------------------------------------

    TENANT:

ATTEST:

 

THE BRYN MAWR TRUST COMPANY

/s/ Gloria Reiff

--------------------------------------------------------------------------------

 

BY:

 

/s/ Robert J. Riccardi

--------------------------------------------------------------------------------

 

If TENANT is a corporation, Lease should be executed by the President or Vice
President and Secretary or Treasurer and the corporate seal should be affixed
hereto.

 

If TENANT is a partnership, all partners should execute this Lease.

 

If TENANT is an individual or partnership, all signatures should be witnessed.

 

33



--------------------------------------------------------------------------------

EXHIBIT “A”

 

34



--------------------------------------------------------------------------------

EXHIBIT “B”

TENANT’S WORK

 

TENANT acknowledges that it is accepting the building in an “as-is” condition.
TENANT shall be responsible for all costs related to improvements to the
building and all costs related to repairs and maintenance of the building,
including, but not limited to, roof and structural repairs.

 

35



--------------------------------------------------------------------------------

EXHIBIT “C”

SIGNS

 

It is understood and agreed that the TENANT shall have the right to signage
similar to signs presently located in the Shopping Center which the demised
premises is a part or signage which falls under the specifications set forth,
whichever policy is then in effect. TENANT shall present to LANDLORD prior to
construction and installation of any sign, a professionally drawn rendering
specifying size, material, coloring, copy and any other specifications included
but not limited to lighting and electrical load.

 

1. Signs shall be designed in accordance with local code requirements and
regulations outlined in these Criteria.

 

2. No signs, other than at the locations outlined in these Criteria, will be
permitted on the building.

 

3. Sign motifs for any signs or banners other than the pylon sign shall be
submitted to LANDLORD for approval. LANDLORD’S approval of sign motifs shall not
be unreasonably withheld so long as they meet the Criteria set forth herein.

 

4. No detached signs of any kind shall be permitted. No exterior theater
attraction boards or changeable letter signs shall be permitted.

 

5. Except as herein provided, TENANT shall not be entitled to place any sign or
advertising matter on the outer surface of the perimeter or surfaces of the
Leased Premises nor shall TENANT be entitled to place any sign on the roof of
the Leased Premises, unless TENANT receives all necessary governmental approvals
and complies with all local zoning and similar ordinances and otherwise complies
with the Criteria herein.

 

6. No flood lighting of signs or storefronts by TENANT shall be permitted,
unless TENANT receives all necessary governmental approvals and complies with
all local zoning and similar ordinances and otherwise complies with the Criteria
herein.

 

7. The size, design, color, material, specific location, content, type of
construction, method of mounting and illumination of each sign, as well as
TENANT’S storefront design shall be subject to the approval of the LANDLORD.
TENANT shall submit complete, detailed drawings, containing all of the above
information for each sign to LANDLORD, for review and approval, along with
actual samples of all sign materials.

 

8. The maximum height of all sign letters shall be two (2) feet, plus or minus,
unless a larger sign is permitted by local code or a variance from such code is
obtained by TENANT at its sole expense.

 

36



--------------------------------------------------------------------------------

9. LANDLORD at his absolute discretion reserves the right to waive any of the
above provisions when circumstances warrant such action. LANDLORD may also amend
the sign specifications from time to time.

 

10. TENANT is permitted to place in the interior of the Leased Premises,
including on the glass of any window or door of the Leased Premises, neat,
professionally prepared signs, which are presented in good taste, without the
consent of LANDLORD required. If, however, the LANDLORD in its reasonable
judgment deems the signs offensive, TENANT shall remove same within two (2) days
after written notice thereof by LANDLORD. TENANT shall, at its sole cost and
expense, maintain such sign, decoration, lettering, or advertising matter as may
be permitted hereunder, in good condition and repair at all times.

 

11. Each sign shall be supported with non-corrosive type fastener, for example,
stainless steel or aluminum. Holes drilled for fasteners or connections through
the supporting wall must be applied with an acceptable water sealant, for
example, clear silicone as to prevent leakage.

 

12. TENANT is entitled to place a sign on the Shopping Center pylon sign at its
own expense. Such sign shall be of appropriate size and shape to fit in the
place shown on the attached rendering of the pylon sign and shall meet all other
Criteria set forth herein.

 

37



--------------------------------------------------------------------------------

EXHIBIT “D”

CONTRACTOR’S WAIVER OF LIEN

 

1. Affiant holds the position of                                         
                     with a licensed general contractor, a licensed
subcontractor or materialman (herein called “Contractor” for purposes of
convenience) and is authorized to give this Waive of Lien on behalf of said
entity.

 

2. This Waiver of Lien is given to                                         
                     (herein called “LANDLORD”) for the benefit of LANDLORD, its
lenders and their respective title companies, with the understanding that they
may rely on this Waiver of Lien.

 

3. Contractor has contracted with                                         
                     (herein called “TENANT”) for certain services, materials,
supplies, machinery and/or fixtures for the alteration and improvement of
Premise known as Store No.    , (the “Premises”) located at
                                                              (the “Shopping
Center”).

 

4. Contractor has not entered into any contract, written or oral, with LANDLORD
or any agent or contractor of LANDLORD for the improvement of LANDLORD’S
interest in the Shopping Center. Contractor agrees that neither it, nor any
subcontractor or materialman, nor any other person furnishing labor or materials
shall file any lien or assert any rights against LANDLORD or LANDLORD’S interest
in the Shopping Center or any portion thereof and furthermore each of them
hereby waives any liens or assertion furnished under any supplemental contact or
arrangement for extra work in the erection, construction and completion of such
building, buildings or improvements.

 

5. Prior to permitting any subcontractor or materialman to perform services or
furnish material, Contractor will obtain and deliver to LANDLORD an executed
Waiver of Lien in this form from each subcontractor or materialman.

 

6. Contractor agrees to indemnify and hold harmless LANDLORD, its lenders and
their respective title companies from any and all claims, actions, demands,
costs and expenses whatsoever including premiums on bonds and reasonable
attorney’s fees at trial and on appeal arising out of or concerning this Waiver
of Lien.

 

7. Nothing herein shall abridge or abrogate the right of the Contractor to
assert any lien rights which it has or may have against any interest of TENANT
in the Premises.

 

8. This Waiver of Lien shall be binding upon the Contractor, its heirs,
successors and assigns and shall inure to the benefit of LANDLORD and the
partners therein, and their respective successors, heirs and assigns.

 

9. For the purpose of effecting the Waiver of Lien contained herein, such Waiver
of Lien shall be deemed a part of the Contractor’s contract as described in
Paragraph 3 above, but it is understood and agreed that LANDLORD shall have no
liability to the undersigned with respect to said contract.

 

38



--------------------------------------------------------------------------------

10. In the event any mechanic’s lien or claim is filed by Contractor, Contractor
hereby irrevocably waives any right to a jury trial in any action to strike or
discharge the lien.

 

11. If the Contractor files a mechanic’s lien, notwithstanding this Waiver,
LANDLORD shall have the right to discharge the lien by appropriate legal
proceedings and the right to be completely reimbursed and indemnified by
Contractor against expenses and losses resulting from such lien. Such expenses
and losses shall include any attorneys’ fees, surety bond premiums and other
costs incurred in attempting to discharge or remove each lien, and any damages
or other losses resulting from such lien, all of which the Contractor agrees to
pay.

 

12. Contractor hereby warrants and represents that at the time of execution
hereof, no work of any kind has been done and no materials or supplies of any
kind have been furnished in connection with work in the Premises.

 

13. This Agreement and stipulation is made and intended to be filed with the
County Prothonotary in accordance with requirements of Section 402 of the
Mechanics’ Lien Law of 1963 of the Commonwealth of Pennsylvania (49 P.S. Sec.
1402).

 

IN WITNESS WHEREOF, the undersigned has hereunto set its hand and seal this     
day of             , 2004.

 

   

CONTRACTOR

ATTEST:

 

If Contractor is a corporation

 

--------------------------------------------------------------------------------

 

BY:

 

 

--------------------------------------------------------------------------------

WITNESS:

 

If Contractor is an individual or partnership:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

39



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF CONFESSION OF JUDGMENT AND

WAIVER OF NOTICE AND OPPORTUNITY TO BE HEARD PRIOR

TO ENTRY OF JUDGMENT AND ENFORCEMENT OF JUDGMENT

 

THE UNDERSIGNED ACKNOWLEDGES AND AGREES THAT THE UNDERSIGNED IS EXECUTING AND
DELIVERING TO 100 BRENTWOOD ASSOCIATES, LP A GUARANTY AND SURETYSHIP WHICH
CONTAINS A CONFESSION OF JUDGMENT CLAUSE PURSUANT TO WHICH 100 BRENTWOOD
ASSOCIATES, LP IS AUTHORIZED TO ENTER A JUDGMENT AGAINST THE UNDERSIGNED AND IN
FAVOR OF 100 BRENTWOOD ASSOCIATES, LP UPON THE OCCURRENCE OF AN EVENT OF DEFAULT
UNDER THE GUARANTY AND SURETYSHIP. IN ADDITION, THE UNDERSIGNED ACKNOWLEDGES AND
AGREES THAT PURSUANT TO THE CONFESSION OF JUDGMENT CLAUSE, 100 BRENTWOOD
ASSOCIATES, LP IS ENTITLED TO ENTER A JUDGMENT FOR MONEY OR FOR POSSESSION OR
BOTH UPON SAID DEFAULT. IN CONSIDERATION OF THE WILLINGNESS OF 100 BRENTWOOD
ASSOCIATES, LP TO CONVEY POSSESSION OF THE PREMISES AS PROVIDED IN THE LEASE,
THE UNDERSIGNED HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY ACKNOWLEDGES,
CONSENTS AND AGREES AS FOLLOWS:

 

(a) THE UNDERSIGNED IS FULLY AWARE OF THE RIGHTS OF THE UNDERSIGNED TO PRIOR
NOTICE AND HEARING ON THE VALIDITY OF ANY CLAIMS THAT MAY BE ASSERTED AGAINST
THE UNDERSIGNED BY 100 BRENTWOOD ASSOCIATES, LP UNDER THE LEASE BEFORE JUDGMENT
CAN BE ENTERED AND BEFORE ASSETS OF THE UNDERSIGNED CAN BE GARNISHED AND
ATTACHED AND A RIGHT OF POSSESSION BE ENFORCED;

 

(b) THE UNDERSIGNED IS FULLY AWARE THAT BY AUTHORIZING CONFESSION OF JUDGMENT,
THE UNDERSIGNED IS GIVING UP THE RIGHT OF THE UNDERSIGNED TO ANY NOTICE OR
OPPORTUNITY TO BE HEARD PRIOR TO THE ENTRY OF JUDGMENT IN FAVOR OF 100 BRENTWOOD
ASSOCIATES, LP AND PRIOR TO GARNISHMENT AND ATTACHMENT OF THE UNDERSIGNED’S
ASSETS;

 

(c) THE UNDERSIGNED IS FULLY AWARE THAT A JUDGMENT ENTERED AGAINST THE
UNDERSIGNED WILL CONSTITUTE A LIEN UPON ANY REAL ESTATE OF THE UNDERSIGNED
LOCATED IN THE COUNTY IN WHICH JUDGMENT IS ENTERED AND WILL ENTITLE 100
BRENTWOOD ASSOCIATES, LP TO IMMEDIATE ATTACHMENT AND GARNISHMENT OF THE
UNDERSIGNED’S ASSETS WITHOUT PRIOR NOTICE;

 

(d) THE UNDERSIGNED WAIVES THE RIGHT WHICH THE UNDERSIGNED HAS TO PRIOR NOTICE
AND HEARING ON THE VALIDITY OF ANY CLAIMS THAT MAY BE ASSERTED AGAINST THE
UNDERSIGNED BY FIRST 100 BRENTWOOD ASSOCIATES, LP UNDER THE GUARANTY AND
SURETYSHIP AND AGREES THAT UPON THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER THE
LEASE

 

40



--------------------------------------------------------------------------------

GUARANTY AND SURETYSHIP, 100 BRENTWOOD ASSOCIATES, LP MAY OBTAIN A JUDGMENT FOR
MONEY AGAINST THE UNDERSIGNED WITHOUT THE UNDERSIGNED’S PRIOR KNOWLEDGE OR
CONSENT AND WITHOUT THE OPPORTUNITY TO RAISE ANY DEFENSE, SET OFF, COUNTERCLAIM
OR OTHER CLAIM WHICH THE UNDERSIGNED MAY HAVE.

 

(e) THE UNDERSIGNED FURTHER WAIVES ANY RIGHTS WHICH THE UNDERSIGNED MAY HAVE TO
NOTICE AND A HEARING PRIOR TO ENFORCEMENT OF A JUDGMENT FOR MONEY ENTERED BY 100
BRENTWOOD ASSOCIATES, LP.

 

(f) THE UNDERSIGNED ACKNOWLEDGES THAT THE UNDERSIGNED WILL BE UNABLE TO
CHALLENGE THE JUDGMENT IN THE EVENT THAT 100 BRENTWOOD ASSOCIATES, LP ENTERS
JUDGMENT FOR MONEY, EXCEPT BY PROCEEDING TO OPEN OR STRIKE THE JUDGMENT; AND
THAT SUCH A PROCEEDING WILL REQUIRE PAYMENT OF ATTORNEY’S FEES AND COSTS BY THE
UNDERSIGNED;

 

(g) THE UNDERSIGNED REPRESENTS AND WARRANTS THAT THE GUARANTY AND SURETYSHIP
ENTERED INTO PERTAINS TO A COMMERCIAL BUSINESS TRANSACTION.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
have dully executed this Acknowledgment of Confession of Judgment this      day
of             , 2004.

 

ATTEST:   THE BRYN MAWR TRUST COMPANY

 

--------------------------------------------------------------------------------

  BY:  

 

--------------------------------------------------------------------------------

 

41